EXHIBIT 10.1

FIRST AMENDMENT
TO CREDIT AGREEMENT AND WAIVER

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated as
of September 1, 2005, is entered into by and among WELLCARE HEALTH PLANS, INC.
(formerly known as WellCare Group, Inc., successor by merger to WellCare
Holdings, LLC), a Delaware corporation (the “Parent”), WCG HEALTH MANAGEMENT,
INC. (formerly known as WellCare Health Plans, Inc.), a Delaware corporation
(“WCGHM”), THE WELLCARE MANAGEMENT GROUP, INC., a New York corporation (“WMG”),
and COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (“CHM”, and
together with WCGHM and WMG, the “Borrowers” and each individually, a
“Borrower”), each Person identified on the signature pages hereto as a
“Subsidiary Guarantor”, the lenders identified on the signature pages hereto as
the Existing Lenders (the “Existing Lenders”), the lenders identified on the
signature pages hereto as the New Lenders (the “New Lenders”, and together with
the Existing Lenders, the “Lenders”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH
(formerly known as Credit Suisse First Boston), as the administrative agent (in
such capacity, “Retiring Administrative Agent”), collateral agent (in such
capacity, “Retiring Collateral Agent”) and issuing bank (in such capacity,
“Retiring Issuing Bank”) under the Existing Credit Agreement (defined below),
and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, “Successor Administrative Agent”), collateral agent (in such capacity,
“Successor Collateral Agent”) and issuing bank (in such capacity, “Successor
Issuing Bank”) under the Amended Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrowers, the Parent, the Existing Lenders and the Retiring Agent
are parties to that certain Credit Agreement dated as of May 13, 2004 (as
amended, modified or supplemented from time to time, the “Existing Credit
Agreement”);

WHEREAS, the Borrowers have requested (a) that the Existing Credit Agreement be
amended as set forth herein and (b) certain waivers on the terms and conditions
set forth herein; and

WHEREAS, the Lenders party hereto have agreed to (a) amend the Existing Credit
Agreement and (b) provide certain waivers on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

PART 1
DEFINITIONS

SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Amendment, including its
preamble and recitals, have the following meanings:

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

“First Amendment Effective Date” has the meaning ascribed thereto in Subpart
4.1.

SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.

PART 2
AMENDMENTS TO EXISTING CREDIT AGREEMENT

SUBPART 2.1 Amendments to Credit Agreement. The Existing Credit Agreement is
hereby amended in its entirety to read in the form attached to this Amendment as
Exhibit A. The modifications to the Existing Credit Agreement shall be effective
as of the First Amendment Effective Date and shall apply from such date (and not
retroactively) unless otherwise specifically set forth in the Amended Credit
Agreement.

SUBPART 2.2 Schedules. Those certain Schedules attached to this Amendment shall
replace the corresponding Schedules to the Existing Credit Agreement. All other
Schedules to the Existing Credit Agreement shall not be modified or otherwise
affected.

PART 3
WAIVER

Subject to the occurrence of the First Amendment Effective Date, the Lenders
hereby waive, effective as of the First Amendment Effective Date, (a) any rights
the Lenders may have resulting from the Borrowers’ and Parent’s failure to
satisfy the Guarantee and Collateral Requirement by failing to cause one or more
Subsidiaries to execute a supplement to the Guarantee and Collateral Agreement
and the Borrowers’ and Parent’s failure to pledge the Equity Interests of any
Subsidiary pursuant to the Guarantee and Collateral Agreement (the “Collateral
Requirement Event”), (b) any rights the Lenders may have resulting from the
Borrowers’ incurrence prior to the First Amendment Effective Date of
Indebtedness in the form of letters of credit with an aggregate face amount of
$21,617,000 (the “Indebtedness Event”) and (c) any rights the Lenders may have
resulting from the Borrowers’ granting of Liens to secure their obligations with
respect to such letters of credit (the “Lien Event” and together with the
Collateral Requirement Event and the Indebtedness Event, the “Existing Events”).
This waiver of the Existing Events is a one-time waiver and is granted only for
the limited purposes set forth herein, shall be effective only in the specific
circumstances provided for above and only for the purposes for which given.
Except as waived pursuant to the terms of this Part 3 or amended pursuant to
Part 2, the Existing Credit Agreement and all other Loan Documents shall
continue in full force and effect.

PART 4
CONDITIONS TO EFFECTIVENESS

SUBPART 4.1 First Amendment Effective Date. This Amendment shall be and become
effective as of the date on which all of the conditions set forth in this Part 4
shall have been satisfied (the “First Amendment Effective Date”) and thereafter
this Amendment shall be known, and may be referred to, as the “First Amendment.”

SUBPART 4.2 Execution of Counterparts of Amendment. The Successor Administrative
Agent shall have received counterparts (or other evidence of execution,
including telephonic message, satisfactory to the Successor Administrative
Agent) of this Amendment, which collectively shall have been duly executed on
behalf of each of the parties hereto.

SUBPART 4.3 Corporate Documents. The Successor Administrative Agent shall have
received:

(a) Charter Documents. Copies of the articles or certificates of incorporation
or other charter documents of each Loan Party certified to be true and correct
as of a recent date by the appropriate Governmental Authority of the state or
other jurisdiction of its incorporation and certified by a Responsible Officer
of such Loan Party to be true and correct as of the First Amendment Effective
Date.

(b) Bylaws. A copy of the bylaws or operating agreement of each Loan Party
certified by a Responsible Officer of such Loan Party to be true and correct as
of the First Amendment Effective Date.

(c) Resolutions. Copies of resolutions of the Board of Directors or comparable
managing body of each Loan Party approving and adopting this Amendment and each
Loan Document to which it is a party, the transactions contemplated herein and
therein and authorizing execution and delivery hereof and thereof, certified by
a Responsible Officer of such Loan Party to be true and correct and in force and
effect as of the First Amendment Effective Date.

(d) Good Standing. Copies of (i) certificates of good standing, existence or its
equivalent with respect to each Loan Party certified as of a recent date by the
appropriate Governmental Authorities of the state of incorporation and each
other jurisdiction in which the failure to so qualify and be in good standing
could reasonably be expected to have a Material Adverse Effect and (ii) to the
extent available, a certificate indicating payment of all corporate franchise
taxes certified as of a recent date by the appropriate taxing Governmental
Authorities.

(e) Incumbency. An incumbency certificate of each Loan Party certified by a
Responsible Officer to be true and correct as of the First Amendment Effective
Date and a list of authorized signatories of such Loan Party.

SUBPART 4.4 Legal Opinions. The Successor Administrative Agent shall have
received an opinion, or opinions (which shall cover, among other things, valid
corporate existence, corporate power and authority, enforceability and absence
of violation of law or regulation or conflicts with existing material contracts
(including the Seller Note)), satisfactory to the Successor Administrative
Agent, addressed to the Successor Administrative Agent and the Lenders, from
legal counsel to the Loan Parties.

SUBPART 4.5 Officer’s Certificate. The Successor Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrowers as of the First Amendment Effective Date stating that (A) all
governmental, shareholder and third party consents and approvals, if any, with
respect to this Amendment and the transactions contemplated hereby have been
obtained, (B) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or governmental instrumentality
that purports to affect any of the Loan Parties or any transaction contemplated
by this Amendment or the Loan Documents, if such action, suit, investigation or
proceeding could reasonably be expected to have a Material Adverse Effect, and
(C) immediately after giving effect to this Amendment and all the transactions
contemplated hereby to occur on the First Amendment Effective Date, (1) each of
the Loan Parties is Solvent, (2) no Default or Event of Default exists, (3) all
representations and warranties contained herein and in the Loan Documents (as
amended hereby) are true and correct in all material respects (except to the
extent such representations and warranties expressly relate to an earlier date)
and (4) the Borrowers are in compliance with each of the financial covenants set
forth in Article VI of the Amended Credit Agreement.

SUBPART 4.6 Financing Statements. The Successor Collateral Agent shall have
received UCC-1 and UCC-3 financing statements for each appropriate jurisdiction
as is necessary, in the Successor Collateral Agent’s reasonable discretion, to
perfect the Successor Collateral Agent’s security interest in the Collateral.

SUBPART 4.7 Patriot Act Certificate. The Successor Administrative Agent shall
have received a certificate satisfactory thereto, for the benefit of itself and
the New Lenders, provided by each of the Borrowers that sets forth information
required by the Patriot Act including, without limitation, the identity of the
Borrowers and each other Loan Party, the name and address of the Borrowers, each
other Loan Party and other information that will allow the Successor
Administrative Agent or any New Lender, as applicable, to identify the Borrowers
and each other Loan Party in accordance with the USA Patriot Act.

SUBPART 4.8 Payment of Fees. The Successor Administrative Agent shall have
received all fees and expenses owed to the Lenders, the Successor Administrative
Agent, any other agent and the Arrangers, including, without limitation, payment
to the Successor Administrative Agent of the fees set forth in the Fee Letter
(as defined in the Amended Credit Agreement).

SUBPART 4.9 Account Designation Letter. The Successor Administrative Agent shall
have received the executed Account Designation Letter in the form of Exhibit B
hereto.

SUBPART 4.10 Resignation and Assignment Agreement. The Successor Administrative
Agent shall have received a Resignation and Assignment Agreement dated as of the
date hereof executed by Wachovia Bank, National Association, CSFB (as defined
below), the Borrowers and the Parent substantially in the form of the attached
Exhibit C.

SUBPART 4.11 Compliance with Laws. The financings and other transactions
contemplated by this Amendment shall be in compliance in all material respects
with all applicable laws and regulations (including all applicable securities
and banking laws, rules and regulations).

SUBPART 4.12 Liability, Casualty and Business Interruption Insurance. The
Successor Administrative Agent shall have received, in form and substance
satisfactory to the Successor Administrative Agent, copies of insurance policies
or certificates of insurance evidencing liability and casualty insurance meeting
the requirements set forth herein or in the Security Documents and business
interruption insurance satisfactory to the Successor Administrative Agent. The
Successor Collateral Agent shall be named as loss payee or mortgagee, as its
interest may appear, and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Successor
Administrative Agent, that it will give the Successor Administrative Agent
thirty (30) days’ prior written notice before any such policy or policies shall
be altered or canceled.

SUBPART 4.13 Assignment Agreements. The Successor Administrative Agent shall
have received, in form and substance satisfactory to the Successor
Administrative Agent, executed assignment agreements pursuant to which each
Existing Lender which will not be a Revolving Credit Lender after the First
Amendment Effective Date assigns its Revolving Credit Commitment and outstanding
Revolving Loans to Wachovia Bank, National Association.

SUBPART 4.14 Promissory Notes. The Successor Administrative Agent shall have
received promissory notes executed by the Borrowers in favor of each New Lender
that has requested that its Loans be evidenced by a promissory note.

SUBPART 4.15 Other. The Successor Administrative Agent shall have received such
other documents, agreements or information which may be reasonably requested by
the Successor Administrative Agent relating to the existence of the Loan
Parties, the corporate authority for and the validity of this Amendment and the
transactions contemplated hereby, and any other matters relevant hereto, all in
form and substance satisfactory to the Successor Administrative Agent in its
sole good faith discretion.

PART 5
ASSIGNMENTS AND ASSUMPTIONS

SUBPART 5.1 Assignment and Assumption. The Existing Lenders hereby sell and
assign, without recourse, to the New Lenders, and the New Lenders hereby
purchase and assume, without recourse, from the Existing Lenders, effective as
of the First Amendment Effective Date, such interests in the Existing Lenders’
rights and obligations under the Existing Credit Agreement and the other Loan
Documents (including, without limitation, the Commitments of the Existing
Lenders on the First Amendment Effective Date and the Revolving Loans owing to
the Existing Lenders which are outstanding on the First Amendment Effective
Date) as shall be necessary in order to give effect to the reallocations of the
Total Revolving Credit Commitment and the Revolving Credit Commitments, effected
by the amendment to Schedule 2.1 to the Existing Credit Agreement pursuant to
Subpart 2.2, whereupon each of the New Lenders shall be a party to the Amended
Credit Agreement and have all of the rights and obligations of a Lender
thereunder and under the other Loan Documents. Each Existing Lender hereby
represents and warrants (a) that it is the lawful owner of the interests being
assigned hereby, free and clear of any lien or other adverse claim and (b) that
it is legally authorized to enter into this Amendment and this Amendment is the
legal, valid and binding obligation of such Existing Lender, enforceable against
it in accordance with its terms. The New Lenders shall make payment in exchange
for such interests in the Existing Lenders’ rights and obligations under the
Existing Credit Agreement and the other Loan Documents on the First Amendment
Effective Date in the amounts and in accordance with the percentages set forth
in Schedule 2.1, as amended hereby, and the instructions of the Successor
Administrative Agent. Each New Lender (a) represents and warrants that it is
legally authorized to enter into this Amendment and this Amendment is the legal,
valid and binding obligation of such New Lender, enforceable against it in
accordance with its terms; (b) confirms that it has received a copy of the
Existing Credit Agreement, this Amendment and all of the Exhibits and Schedules
thereto, together with copies of the financial statements referred to in
Section 3.05 of the Existing Credit Agreement, the financial statements
delivered pursuant to Section 5.04 thereof, if any, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (c) agrees that it will, independently
and without reliance upon the Existing Lenders, any Agent (including, without
limitation, the Successor Administrative Agent, the Successor Collateral Agent,
the Retiring Administrative Agent and the Retiring Collateral Agent) or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Amended Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Successor Administrative Agent and the Successor
Collateral Agent, respectively, to take such action as agent on its behalf and
to exercise such powers and discretion under the Amended Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Successor Administrative Agent and the
Successor Collateral Agent, respectively, by the terms thereof, together with
such powers as are incidental thereto; and (e) agrees that it will be bound by
the provisions of the Amended Credit Agreement and will perform in accordance
with its terms all the obligations which by the terms of the Amended Credit
Agreement are required to be performed by it as a Lender. Each Existing Lender
shall, to the extent of the interests assigned hereby, relinquish its rights and
be released from its obligations under the Existing Credit Agreement. The
Successor Administrative Agent shall maintain in its internal records and record
in the Register the information relating to the assignments and assumptions
effected pursuant to this Part 5 and as required by Section 9.04 of the Existing
Credit Agreement.

SUBPART 5.2 Credit Party Agreement. Each of the Borrowers and the Parent agrees
that, as of the First Amendment Effective Date, each New Lender shall (i) be a
party to the Amended Credit Agreement and the other Loan Documents, (ii) be a
“Lender” for all purposes of the Amended Credit Agreement and the other Loan
Documents, and (iii) have the rights and obligations of a Lender under the
Amended Credit Agreement and the other Loan Documents.

SUBPART 5.3 Notices. The applicable address, facsimile number and electronic
mail address of each New Lender for purposes of Section 9.01 of the Amended
Credit Agreement are as set forth in the administrative questionnaire delivered
by each New Lender to the Successor Administrative Agent on or before the First
Amendment Effective Date or to such other address, facsimile number and
electronic mail address as shall be designated by any New Lender in a notice to
the Successor Administrative Agent.

PART 6
MISCELLANEOUS

SUBPART 6.1 Resignation and Appointment of Administrative Agent, Collateral
Agent and Issuing Bank. As set forth in the Resignation and Assignment
Agreement, Credit Suisse, Cayman Islands Branch (formerly known as Credit Suisse
First Boston) (“CSFB”) desires to resign as Administrative Agent, Collateral
Agent and Issuing Bank, respectively, under the Loan Documents (including,
without limitation, the Existing Credit Agreement), as of the First Amendment
Effective Date and Wachovia Bank, National Association desires, as of the First
Amendment Effective Date, to be appointed as the Administrative Agent, the
Collateral Agent and Issuing Bank, respectively, under the Loan Documents as
amended hereby. The Parent, the Borrowers and the Required Lenders (as
determined after giving effect to this Amendment) hereby waive any notice
required by the terms of the Existing Credit Agreement and appoint and approve
the appointment of Wachovia Bank, National Association, and the resignation of
CSFB as the Administrative Agent, the Collateral Agent and Issuing Bank under
the Loan Documents (including, without limitation, the Existing Credit
Agreement) as of the First Amendment Effective Date. The Required Lenders (as
determined after giving effect to this Amendment) and the Issuing Bank hereby
authorize Wachovia Bank, National Association to act in the foregoing capacities
under the Credit Agreement and the Loan Documents in accordance with
Article VIII of the Credit Agreement. The Required Lenders (as determined after
giving effect to this Amendment) and the Issuing Bank hereby expressly consent
to, acknowledge and approve of all provisions of the Resignation and Assignment
Agreement.

SUBPART 6.2 Representations and Warranties. Each Borrower hereby represents and
warrants to the Successor Administrative Agent, the Successor Collateral Agent
and the Lenders that (a) no Default or Event of Default exists under the
Existing Credit Agreement or any of the other Loan Documents or will exist under
the Amended Credit Agreement, in each case after giving effect to this
Amendment, (b) the representations and warranties set forth in Article III of
the Amended Credit Agreement are, subject to the limitations set forth therein,
true and correct in all material respects as of the date hereof (except for
those which expressly relate to an earlier date) and (c) there have been no
amendments to (i) the Seller Note and the related Pledge Agreement dated as of
July 31, 2002 and the Amendment and Settlement Agreement dated as of
February 12, 2004 from the form of the documents certified by a Financial
Officer of Parent on the Closing Date as being complete and correct or (ii) any
management agreement between CHM and an HMO Subsidiary from the form of the
documents certified by a Financial Officer of Parent on the First Amendment
Effective Date as being complete and correct.

SUBPART 6.3 Replacement Deposit Account Control Agreements. The Borrowers agree
to use their commercially reasonable best efforts to cause to be delivered to
the Successor Collateral Agent deposit account control agreements in favor of
the Successor Collateral Agent for each deposit account for which a deposit
account control agreement was entered into in favor of the Retiring Collateral
Agent.

SUBPART 6.4 Reaffirmation of Obligations and Guarantees. The Parent and each
Borrower hereby ratifies the Amended Credit Agreement and acknowledges and
reaffirms (a) that it is bound by all terms of the Amended Credit Agreement
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations. The Parent and each Subsidiary
Guarantor hereby ratifies the Guarantee and Collateral Agreement and
acknowledges and affirms or reaffirms (a) that it is bound by all terms of the
Guarantee and Collateral Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective
obligations and guarantees thereunder.

SUBPART 6.5 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

SUBPART 6.6 Existing Credit Agreement. As used in the Existing Credit Agreement,
the terms “Agreement”, “Credit Agreement”, “herein”, “hereinafter”, “hereunder”,
“hereto”, and words of similar import shall mean, from and after the date
hereof, the Existing Credit Agreement as amended by this Amendment.

SUBPART 6.7 Counterparts/Telecopy. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of the Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
shall be delivered.

SUBPART 6.8 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).

SUBPART 6.9 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SUBPART 6.10 General. Except as amended hereby, the Existing Credit Agreement
and all other Loan Documents shall continue in full force and effect.

[remainder of page intentionally left blank]

1

IN WITNESS WHEREOF the Parent, the Borrowers and the Lenders have caused this
Amendment to be duly executed on the date first above written.



      BORROWERS: WCG HEALTH MANAGEMENT, INC.

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: President and Chief Executive Officer

THE WELLCARE MANAGEMENT GROUP, INC.

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: President and Chief Executive Officer

COMPREHENSIVE HEALTH MANAGEMENT, INC.

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: President and Chief Executive Officer



      PARENT: WELLCARE HEALTH PLANS, INC.

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: President and Chief Executive Officer



      SUBSIDIARY GUARANTORS: HARMONY HEALTH SYSTEMS, INC.

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: President and Chief Executive Officer

HARMONY HEALTH MANAGEMENT, INC.

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: President and Chief Executive Officer

HARMONY BEHAVIORAL HEALTH, INC.

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: President and Chief Executive Officer

HARMONY BEHAVIORAL HEALTH IPA, INC.

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: President and Chief Executive Officer

COMPREHENSIVE HEALTH MANAGEMENT OF FLORIDA, L.C.

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: Chief Manager

COMPREHENSIVE LOGISTICS, LLC

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: Chief Manager

H. BEHAVIORAL HEALTH, INC.

By: /s/ TODD S. FARHA

Name: Todd S. Farha

Title: President and Chief Executive Officer



      AGENTS AND EXISTING LENDERS: WACHOVIA BANK, NATIONAL ASSOCIATION, as
Successor Administrative Agent, Successor Collateral Agent, Successor Issuing
Bank and as a Lender

By: /s/ Charles Edwards

Name: Charles Edwards

Title: Vice President

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands Branch), as Retiring Administrative
Agent, Retiring Collateral Agent and as Retiring Issuing Bank

By: /s/ Phillip Ho

Name: Philip Ho

Title: Director

By: /s/ Rianka Mohan

Name: Rianka Mohan

Title: Associate

2

Exhibit A

CUSIP Number: 94946VAA9

CREDIT AGREEMENT
dated as of May 13, 2004
and amended as of September 1, 2005

among
WELLCARE HEALTH PLANS, INC.
(formerly known as WellCare Group, Inc.,
successor by merger to WellCare Holdings, LLC)
WCG HEALTH MANAGEMENT, INC.
(formerly known as WellCare Health Plans, Inc.)
THE WELLCARE MANAGEMENT GROUP, INC.
COMPREHENSIVE HEALTH MANAGEMENT, INC.
and
THE LENDERS PARTY HERETO
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
LASALLE BANK NATIONAL ASSOCIATION,
as Syndication Agent

and

JPMORGAN CHASE BANK, NA,
as Documentation Agent



--------------------------------------------------------------------------------



CREDIT SUISSE FIRST BOSTON
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Bookrunners and Joint Lead Arrangers
and, with respect to the First Amendment,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Arranger

3

TABLE OF CONTENTS

Page

ARTICLE I

Definitions

     
SECTION 1.01.
SECTION 1.02.
SECTION 1.03.
SECTION 1.04.
  Defined Terms
Terms Generally
Pro Forma Calculations
Classification of Loans and Borrowings

ARTICLE II

The Credits

     
SECTION 2.01.
SECTION 2.02.
SECTION 2.03.
SECTION 2.04.
SECTION 2.05.
SECTION 2.06.
SECTION 2.07.
SECTION 2.08.
SECTION 2.09.
SECTION 2.10.
SECTION 2.11.
SECTION 2.12.
SECTION 2.13.
SECTION 2.14.
SECTION 2.15.
SECTION 2.16.
SECTION 2.17.
SECTION 2.18.
SECTION 2.19.
SECTION 2.20.
  Commitments
Loans
Borrowing Procedure
Evidence of Debt; Repayment of Loans
Fees
Interest on Loans
Default Interest
Alternate Rate of Interest
Termination and Reduction of Commitments
Conversion and Continuation of Borrowings
Repayment of Term Borrowings
Optional Prepayments
Mandatory Prepayments
Reserve Requirements; Change in Circumstances
Change in Legality
Indemnity
Pro Rata Treatment
Sharing of Setoffs
Payments
Taxes



      SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate  

     
SECTION 2.22.
SECTION 2.23.
SECTION 2.24.
  Swingline Loans
Letters of Credit
Increase in Term Loan Commitments

ARTICLE III

Representations and Warranties

     
SECTION 3.01.
SECTION 3.02.
SECTION 3.03.
SECTION 3.04.
SECTION 3.05.
SECTION 3.06.
SECTION 3.07.
SECTION 3.08.
SECTION 3.09.
SECTION 3.10.
SECTION 3.11.
SECTION 3.12.
SECTION 3.13.
SECTION 3.14.
SECTION 3.15.
SECTION 3.16.
SECTION 3.17.
SECTION 3.18.
SECTION 3.19.
SECTION 3.20.
SECTION 3.21.
SECTION 3.22.
SECTION 3.23.
SECTION 3.24.
  Organization; Powers
Authorization
Enforceability
Governmental Approvals
Financial Statements
No Material Adverse Change
Title to Properties; Possession Under Leases
Subsidiaries
Litigation; Compliance with Laws
Agreements
Federal Reserve Regulations
Investment Company Act; Public Utility Holding Company Act
Tax Returns
No Material Misstatements
Employee Benefit Plans
Environmental Matters
Insurance
Security Documents
Location of Real Property and Leased Premises
Labor Matters
Solvency
Senior Debt Status
Licensing and Accreditation
Medicare and Medicaid Notices and Filings Related to Business

ARTICLE IV

Conditions of Lending

     
SECTION 4.01.
SECTION 4.02.
  All Credit Events
First Credit Event

ARTICLE V

Affirmative Covenants

     
SECTION 5.01.
SECTION 5.02.
SECTION 5.03.
SECTION 5.04.
SECTION 5.05.
SECTION 5.06.
  Existence; Businesses and Properties
Insurance
Obligations and Taxes
Financial Statements, Reports, etc
Litigation and Other Notices
Information Regarding Collateral



      SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings  

     
SECTION 5.08.
SECTION 5.09.
SECTION 5.10.
SECTION 5.11.
  Use of Proceeds
Compliance with Laws
Further Assurances
Designation of Obligations; Matters Relating to the Seller Note

ARTICLE VI

Negative Covenants

     
SECTION 6.01.
SECTION 6.02.
SECTION 6.03.
SECTION 6.04.
SECTION 6.05.
SECTION 6.06.
SECTION 6.07.
  Indebtedness
Liens
Sale and Lease-Back Transactions
Investments, Loans, Advances and Guarantees
Mergers, Consolidations, Sales of Assets and Acquisitions
Restricted Payments; Restrictive Agreements
Transactions with Affiliates



      SECTION 6.08. Business of Parent and Subsidiaries; Ownership of
Subsidiaries; Preferred Equity Interests  

     
SECTION 6.09.
SECTION 6.10.
SECTION 6.11.
SECTION 6.12.
SECTION 6.13.
  Other Indebtedness and Agreements
Capital Expenditures
Fixed Charge Coverage Ratio
Leverage Ratio
Fiscal Year

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent and the Collateral Agent

ARTICLE IX

Miscellaneous

         
SECTION 9.01.
SECTION 9.02.
SECTION 9.03.
SECTION 9.04.
SECTION 9.05.
SECTION 9.06.
SECTION 9.07.
SECTION 9.08.
SECTION 9.09.
SECTION 9.10.
SECTION 9.11.
SECTION 9.12.
SECTION 9.13.
SECTION 9.14.
SECTION 9.15.
SECTION 9.16.
SECTION 9.17.
SECTION 9.18.
      Notices
Survival of Agreement
Binding Effect
Successors and Assigns
Expenses; Indemnity
Right of Setoff
Applicable Law
Waivers; Amendment
Interest Rate Limitation
Entire Agreement
WAIVER OF JURY TRIAL
Severability
Counterparts
Headings
Jurisdiction; Consent to Service of Process
Confidentiality
Release of Subsidiary Loan Parties and Collateral
USA Patriot Act Notice
 
       
Exhibits
 
 

 
 
 

 
       
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H-1
Exhibit H-2
  ?
?
?
?
?
?
?
?
?   Form of Administrative Questionnaire
Form of Assignment and Acceptance
Form of Borrowing Request
Form of Guarantee and Collateral Agreement
Form of Notice of Conversion/Continuation
Form of Notice of Prepayment
Form of Closing Date Opinion of Kirkland & Ellis LLP
Form of Intercompany Subordination Provisions
Form of Third-Party Subordination Provisions

Schedules

Schedule 1.01 ? Existing Letters of Credit
Schedule 2.01 ? Lenders and Commitments
Schedule 3.08 ? Subsidiaries
Schedule 3.09 ? Disclosed Matters
Schedule 3.16 ? Environmental Matters
Schedule 3.17 ? Insurance
Schedule 3.18(a) ? UCC Filing Offices
Schedule 3.19(a) ? Owned Real Property
Schedule 3.19(b) ? Leased Real Property
Schedule 6.01 ? Existing Indebtedness
Schedule 6.02 ? Existing Liens

4

CREDIT AGREEMENT dated as of May 13, 2004 and amended as of September 1, 2005,
among WELLCARE HEALTH PLANS, INC. (formerly known as WellCare Group, Inc.,
successor by merger to WellCare Holdings, LLC), a Delaware corporation (
“Parent”), WCG HEALTH MANAGEMENT, INC. (formerly known as WellCare Health Plans,
Inc.), a Delaware corporation (“WCGHM”), THE WELLCARE MANAGEMENT GROUP, INC., a
New York corporation (“WMG”), COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida
corporation (“CHM” and, together with WCGHM and WMG, the “Borrowers”), the
Lenders (as defined in Article I), WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
LASALLE BANK NATIONAL ASSOCIATION, as Syndication Agent (the “Syndication
Agent”) and JPMORGAN CHASE BANK, NA, as Documentation Agent (the “Documentation
Agent”).

The Borrowers have requested the Lenders to extend credit in the form of
(a) Term Loans (such term and each other capitalized term used but not defined
in this introductory statement having the meaning assigned to it in Article I)
on the Closing Date, in an aggregate principal amount not in excess of
$160,000,000 (of which $158,400,000 is outstanding on the First Amendment
Effective Date), and (b) Revolving Loans at any time and from time to time prior
to the Revolving Credit Maturity Date, in an aggregate principal amount at any
time outstanding not in excess of $125,000,000. The Borrowers have also
requested the Swingline Lender to extend credit, at any time and from time to
time prior to the Revolving Credit Maturity Date, in the form of Swingline
Loans, in an aggregate principal amount at any time outstanding not in excess of
$10,000,000, and the Issuing Bank to issue Letters of Credit, in an aggregate
face amount at any time outstanding not in excess of $25,000,000.

The Lenders are willing to extend such credit to the Borrowers and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrowers on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, solely for purposes of Section 6.07, the term
“Affiliate” shall also include any person that directly or indirectly owns 5% or
more of any class of Equity Interests of the person specified or that is an
officer or director of the person specified (it being agreed that for purposes
of this proviso the Class A Common Units, the Class B Common Units and the
Class C Common Units of Holdings shall be deemed to be a single class of Equity
Interests).

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall mean this Credit Agreement.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate, as
the case may be.

“Amendment Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrowers dated August 2005.

“Applicable Percentage” shall mean (except as otherwise provided in the
Incremental Term Loan Assumption Agreements with respect to any Incremental Term
Loan), for any day, (a) with respect to any Eurodollar Term Loan, 2.75%;
provided, that if Moody’s shall at any time upgrade its rating of Parent’s
senior secured debt to B1 or higher, the foregoing percentage shall be reduced
as of the date such upgrade is announced to 2.50%, (b) with respect to any ABR
Term Loan, 1.75%; provided, that if Moody’s shall at any time upgrade its rating
of Parent’s senior secured debt to B1 or higher, the foregoing percentage shall
be reduced as of the date such upgrade is announced to 1.50%, (c) with respect
to any Swingline Loan, the applicable percentage set forth below under the
caption “ABR Spread” based upon the Leverage Ratio as of the relevant date of
determination and (d) with respect to any Eurodollar Loan or ABR Loan that is a
Revolving Loan, the applicable percentage set forth below under the caption
“Eurodollar Spread” or “ABR Spread”, as the case may be, based upon the Leverage
Ratio as of the relevant date of determination:

                  Leverage Ratio   Eurodollar Spread   ABR Spread
Category 1 —
    3.75 %     2.75 %
Greater than 2.0 to 1.0
               
Category 2
               
 
               
Greater than 1.5 to 1.0 but less than or equal to 2.0 to
    3.50 %     2.50 %
1.0
               
Category 3 —
    3.25 %     2.25 %
Equal to or less than 1.5 to 1.0
               

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Revolving Loans, Swingline Loans
and Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements required by clause (a) or
(b) of Section 5.04 and certificates required by clause (d) of such Section
indicating such change until the date immediately preceding the next date of
delivery of such financial statements and certificates indicating another such
change. Notwithstanding the foregoing, until Parent shall have delivered the
financial statements required by clause (a) of Section 5.04 and the certificates
required by clause (d) of such Section for the period ended December 31, 2004,
the Leverage Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Percentage with respect to the Revolving Loans,
Swingline Loans and Letters of Credit. In addition, at any time after the
occurrence and during the continuance of an Event of Default, the Leverage Ratio
shall be deemed to be in Category 1 for purposes of determining the Applicable
Percentage with respect to the Revolving Loans, Swingline Loans and Letters of
Credit. Notwithstanding the foregoing, the Applicable Percentage with respect to
any Eurodollar Term Loan or ABR Term Loan shall automatically be increased by
the Yield Differential, if any, upon the making of any Other Term Loans, as
provided in Section 2.24(b).

“Arrangers” shall mean, prior to the First Amendment Effective Date, CSFB and
Morgan Stanley Senior Funding, Inc. and, on and after the First Amendment
Effective Date, Wachovia.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Parent or any of the
Subsidiaries to any person other than Parent, any Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets (other than cash) of
Parent or any of the Subsidiaries (other than (i) inventory, damaged, obsolete
or worn out assets, scrap and Permitted Investments, in each case disposed of in
the ordinary course of business, (ii) dispositions between or among Subsidiaries
that are not Loan Parties or (iii) Excluded Asset Sales), provided that any
asset sale or series of related asset sales described in clause (b) above having
a value not in excess of $250,000 shall be deemed not to be an “Asset Sale” for
purposes of this Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Assignment of Claims Act” shall mean the Assignment of Claims Act of 1940, as
amended from time to time.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by any Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Parent and its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of Parent for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by Parent and its consolidated Subsidiaries during such
period, but excluding in each case any such expenditure made to restore, replace
or rebuild property to the condition of such property immediately prior to any
damage, loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“CHAMPUS” shall mean the United States Department of Defense Civilian Health and
Medical Program of the Uniformed Services, or any successor thereto, including
TRICARE.

A “Change in Control” shall be deemed to have occurred if (a) prior to the IPO,
Soros, or one or more Affiliates of Soros, shall fail to own, directly or
indirectly, beneficially and of record, Equity Interests in Parent representing
more than 50% of each of the aggregate ordinary voting power and aggregate
equity value represented by the issued and outstanding Equity Interests in
Parent; (b) after the IPO, any “person” or “group” (within the meaning of
Rule 13d-5 of the Securities Exchange Act of 1934 as in effect on the date
hereof), other than Soros or any Affiliate of Soros, shall own, directly or
indirectly, beneficially or of record, Equity Interests in Parent representing
more than 25% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in
Parent; (c) after the IPO, during any period of 12 consecutive months (including
any such period commencing prior to the IPO), a majority of the members of the
board of directors of Parent ceases to be composed of individuals (i) who were
members of that board of directors on the first day of such period, (ii) whose
election or nomination to that board of directors was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of that board of directors or (iii) whose
election or nomination to that board of directors was approved by individuals
referred to in clauses (i) or (ii) above constituting at the time of such
election or nomination at least a majority of that board of directors
(excluding, in the case of both clause (ii) and (iii), any individual whose
initial nomination for, or assumption of office as, a member of that board of
directors occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any person
or group other than a solicitation for the election of one or more directors by
or on behalf of the board of directors); (d) any change in control (or similar
event, however denominated, including the “Sale of the Maker” as such term is
defined in the Seller Note) with respect to Parent or any Subsidiary shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness to which Parent or any Subsidiary is a party, or (e) Parent shall
cease to directly or indirectly own, beneficially and of record, 100% of the
issued and outstanding Equity Interests of each Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any, but if not having the
force of law, being of a type with which such person would ordinarily comply)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

“CHM” shall have the meaning ascribed to such term in the opening paragraph of
this Agreement.

“CHM Management Agreements” shall mean the Management Agreements between CHM and
certain HMO Subsidiaries, as approved by the applicable Governmental
Authorities, as the same may be amended, supplemented or otherwise modified from
time to time.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Incremental Term Loans (with the Incremental Term Loans made on each date to
constitute a separate Class) or Swingline Loans and, when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Credit
Commitment, a Term Loan Commitment, an Incremental Term Loan Commitment or a
Swingline Commitment.

“Closing Date” shall mean the date of the first Credit Event.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment, Incremental Term Loan Commitment and,
in the case of the Swingline Lender, such Lender’s Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrowers dated April 2004.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation, amortization or write-downs of
goodwill for such period and (iv) any non-cash charges (other than the
write-down of current assets) for such period (provided, that any cash payment
made with respect to any non-cash charge in a prior period shall be subtracted
in computing Consolidated EBITDA during the period in which such cash payment is
made), (v) any extraordinary non-cash losses for such period (provided, that any
cash payment made in respect of items that are the subject of any extraordinary
non-cash loss in a prior period shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made), and minus (b) to
the extent included in determining such Consolidated Net Income, any
extraordinary gains and all non-cash items of income for such period, all
determined on a consolidated basis in accordance with GAAP.

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(a) Consolidated Interest Expense for such period, (b) the aggregate amount of
scheduled principal payments made during such period in respect of long-term
Indebtedness of Parent and the Subsidiaries (other than payments made by Parent
or any Subsidiary to Parent or a Subsidiary and payments of principal of the
Seller Note permitted hereby), (c) the aggregate amount of principal payments
(other than scheduled principal payments, including payments of principal of the
Seller Note permitted hereby) made during such period in respect of long-term
Indebtedness of Parent and the Subsidiaries, to the extent that such payments
reduced any scheduled principal payments that would have become due within one
year after the date of the applicable payment and (d) the aggregate amount of
income Taxes paid in cash by Parent and the Subsidiaries during such period.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of Parent and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, plus
(b) any interest accrued during such period in respect of Indebtedness of Parent
or any Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP. For
purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by Parent or any Subsidiary with
respect to interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by the Subsidiary of that income is not at the time
permitted by operation of the terms of its organizational documents or any
agreement (other than an agreement with a Governmental Authority) to which such
Subsidiary is a party, (b) subject to Section 1.03, the income or loss of any
person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Parent or any Subsidiary or the date that such person’s assets
are acquired by Parent or any Subsidiary, (c) the income of any person (other
than Parent) in which any other person (other than Parent or a wholly owned
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Parent or a wholly owned
Subsidiary by such person during such period, (d) any gains attributable to
sales of assets out of the ordinary course of business and (e) any non-cash
losses attributable to sales of assets out of the ordinary course of business.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit and term loan facilities
provided for by this Agreement.

“Credit Transactions” shall have the meaning assigned to such term in
Section 3.02.

“CSFB” shall mean Credit Suisse First Boston, acting through its Cayman Islands
branch.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Discount Notes” shall mean 8% Senior Discount Notes due March 5, 2009 of WMG.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Environmental Laws” shall mean all applicable and legally binding laws,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders,
and binding agreements promulgated or entered into by any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, human health and safety or the presence, management,
Release of, or exposure to Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

“Equity Issuance” shall mean any issuance or sale by Parent or any Subsidiary of
any Equity Interests of Parent or any such Subsidiary, as applicable, except in
each case for (a) any issuance or sale to Parent or any Subsidiary, (b) any
issuance of directors’ qualifying shares, (c) sales or issuances of common stock
or common units of Parent to management, employees or former employees of Parent
or of any Subsidiary under any employee stock or unit option or stock or unit
purchase plan or employee benefit plan in existence from time to time and
(d) sales or issuances of common stock or common units of Parent to directors or
consultants of Parent or any Subsidiary whether or not pursuant to any plan.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of Parent or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; (e) the receipt by Parent or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA; (g) the receipt by Parent or any of its ERISA Affiliates
of any notice, or the receipt by any Multiemployer Plan from Parent or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
occurrence of a “prohibited transaction” with respect to which Parent or any of
the Subsidiaries is a “disqualified person” (within the meaning of Section 4975
of the Code) or with respect to which Parent or any such Subsidiary could
otherwise be liable; or (i) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of Parent or any
Subsidiary.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excluded Asset Sales” shall mean (a) any sale or other disposition of office
furniture, fixtures and equipment in connection with the headquarters
relocation, (b) any sale or other disposition of assets to be acquired as part
of the Harmony Acquisition and (c) exchange of existing computer equipment for
new computer equipment, in an aggregate amount for all of the foregoing not in
excess of $5,000,000.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by Parent under
Section 2.21(a)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.20(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new (but not the initial) lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.20(a) and (d) any withholding tax imposed by a jurisdiction (i) in
which the applicable Borrower is not organized or resident for tax purposes,
(ii) through which no payment is made by or on behalf of the applicable Borrower
under this Agreement, and (iii) with respect to which there is no other
connection to a payment by or on behalf of the applicable Borrower under this
Agreement that would directly result in the imposition of Taxes by such
jurisdiction on that payment.

“Exclusion Event” shall mean any exclusion of Parent or any Subsidiary from
participation in any Medical Reimbursement Program.

“Existing Credit Agreement” shall mean the Credit Agreement dated as of
March 13, 2003, as amended, among WCGHM, WMG, CHI, certain other subsidiaries of
WCGHM and Bank of America, N.A., as lender.

“Existing Letters of Credit” shall mean each of the letters of credit described
by date of issuance, purpose and the date of expiry on Schedule 1.01 hereto.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the engagement letter dated August 10, 2005 from
Wachovia, as Administrative Agent and Arranger, which was accepted by each of
the Borrowers.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“First Amendment” shall mean that certain First Amendment to Credit Agreement
and Waiver dated as of the First Amendment Effective Date among the Borrowers,
Parent, the Lenders party thereto, CSFB and Wachovia.

“First Amendment Effective Date” shall mean September 1, 2005.

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (a)
(i) Consolidated EBITDA for such period less (ii) Capital Expenditures for such
period to (b) Consolidated Fixed Charges for such period.

“Foreign Lender” shall mean, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than the United States of
America, any State thereof or the District of Columbia.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis, as construed in accordance with Section 1.02.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among Parent, the Borrowers,
the other Subsidiaries party thereto and the Collateral Agent for the benefit of
the Secured Parties.

“Guarantee and Collateral Requirement” shall mean the requirement that:

(a) the Administrative Agent shall have received from each Loan Party either
(i) a counterpart of the Guarantee and Collateral Agreement duly executed and
delivered on behalf of such Loan Party or (ii) in the case of any person that
becomes a Loan Party after the Closing Date, a supplement to the Guarantee and
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Loan Party;

(b) all outstanding Equity Interests of each Subsidiary (other than, prior to
release thereof from the pledge securing the Seller Note, the Seller Note
Pledged Stock) or other person owned directly by any Loan Party shall have been
pledged pursuant to the Guarantee and Collateral Agreement (except that the Loan
Parties shall not be required to pledge any Equity Interests of any Immaterial
Subsidiary, any Insurance Subsidiary or more than 65% of the outstanding voting
Equity Interests of any Foreign Subsidiary) and the Collateral Agent shall have
received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

(c) all Indebtedness of Parent or any Subsidiary that is owing to any Loan Party
shall be evidenced by a promissory note and shall have been pledged pursuant to
the Guarantee and Collateral Agreement and the Collateral Agent shall have
received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements and documents necessary for compliance with the Assignment of Claims
Act, required by law or reasonably requested by the Collateral Agent to be
filed, registered or recorded to create the Liens intended to be created by the
Guarantee and Collateral Agreement and perfect such Liens to the extent required
by, and with the priority required by, the Guarantee and Collateral Agreement,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording;

(e) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each Mortgaged Property duly executed and delivered by the record
owner or lessee, as the case may be, of such Mortgaged Property, (ii) a policy
or policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent may reasonably request, and
(iii) such surveys, abstracts, appraisals, legal opinions and other documents as
the Collateral Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property; and

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the judgment of the
Collateral Agent, the cost of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance or surveys in respect of
such assets shall be excessive in view of the benefits to be obtained by the
Lenders therefrom. The Collateral Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it determines that perfection cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the Security Documents.

“Guarantors” shall mean Parent and the Subsidiary Guarantors.

“Harmony Acquisition” shall mean the acquisition by WCGHM, directly or
indirectly, pursuant to the Harmony Acquisition Documents, of all the capital
stock of Harmony Health Systems, Inc., a New Jersey corporation.

“Harmony Acquisition Consideration” shall mean the aggregate cash payment, not
in excess of $60,000,000, to be made by WMG to the selling stockholders and the
escrow agent pursuant to the Harmony Merger Agreement on the date of the
consummation of the transactions contemplated by such agreement.

“Harmony Acquisition Documents” shall mean the Harmony Merger Agreement and the
other agreements entered into in connection with the Harmony Acquisition, and
all schedules, exhibits and annexes to each of the foregoing and all side
letters and agreements affecting the terms of the foregoing or entered into in
connection therewith.

“Harmony Management Agreement” shall mean the Management Agreement between
Harmony Health Plan of Illinois, Inc. and Harmony Health Management, Inc., as
approved by the applicable Governmental Authorities, as the same may be amended,
supplemented or otherwise modified from time to time.

“Harmony Merger Agreement” shall mean the merger agreement dated as of March 3,
2004, by and among WCGHM, Zephyr Acquisition Sub, Inc., Harmony Health Systems,
Inc. and the other parties named therein.

“Harmony Transactions” shall have the meaning assigned to such term in
Section 3.02.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts, coal
ash, radon gas, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, chlorofluorocarbons and all other ozone-depleting substances and
(b) any chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.

“HCFA” shall mean the United States Health Care Financing Administration and any
successor thereof, including the Centers for Medicare & Medicaid Services.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“HHS” shall mean the United States Department of Health and Human Services and
any successor thereof.

“HMO” shall mean any health maintenance organization or managed care
organization, any person doing business as a health maintenance organization or
managed care organization, or any person required to qualify or be licensed as a
health maintenance organization or managed care organization under applicable
law (including HMO Regulations).

“HMO Business” shall mean the business of operating an HMO or other similar
regulated entity or business.

“HMO Event” shall mean any material non-compliance by Parent or any Subsidiary
with any of the terms and provisions of the HMO Regulations pertaining to its
fiscal soundness, solvency or financial conditions; or the assertion in writing,
after the date hereof, by any HMO Regulator that it intends to take
administrative action against Parent or any Subsidiary to revoke or modify in a
manner adverse to Parent or any Subsidiary any license, charter or permit or to
enforce the fiscal soundness, solvency or financial provisions or requirements
of the HMO Regulations against Parent or any Subsidiary.

“HMO Regulations” shall mean all laws, rules, regulations, directives and
administrative orders applicable under Federal or state law to any HMO
Subsidiary, including Part 422 of Chapter IV of Title 42 of the Code of Federal
Regulations and Subchapter XI of Title 42 of the United States Code Annotated
(and any regulations, orders and directives promulgated or issued pursuant
thereto, including Part 417 of Chapter IV of Title 42 of the Code of Federal
Regulations).

“HMO Regulator” shall mean any person charged with the administration, oversight
or enforcement of any HMO Regulation, whether primarily, secondarily or jointly.

“HMO Subsidiary” shall mean any Subsidiary that is designated as an HMO
Subsidiary on Schedule 3.08 and any other existing or future Domestic Subsidiary
that shall become capitalized or licensed as an HMO, shall conduct HMO Business
or shall provide managed care services.

“Holdings” shall mean WellCare Holdings, LLC, a Delaware limited liability
company which was merged with and into WellCare Group, Inc. after the Closing
Date and subsequently renamed WellCare Health Plans, Inc.

“Immaterial Subsidiary” shall mean any Subsidiary (other than any Borrower) that
(a) does not conduct any business operations, (b) has assets with a book value
not in excess of $1,000 and (c) does not have any Indebtedness outstanding.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $150,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.24.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among Parent, one or more Borrowers, the Administrative
Agent and one or more Incremental Term Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to any
Borrower.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean term loans made by one or more Lenders to
the Borrowers pursuant to clause (c) of Section 2.01. Incremental Term Loans may
be made in the form of loans with terms identical to the Initial Term Loans or,
to the extent permitted by Section 2.24 and provided for in the relevant
Incremental Term Loan Assumption Agreement, in the form of Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds
(other than performance bonds), debentures, notes or similar instruments,
(c) all obligations of such person upon which interest charges are customarily
paid, (d) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person,
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business), (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such person, whether or not the obligations secured thereby
have been assumed; provided, that the amount of Indebtedness of such person
existing at any time under this clause shall be deemed to be an amount equal to
the maximum amount secured by (or with a right to be secured by) such Liens
pursuant to the terms of the instruments embodying such Indebtedness of others,
(g) all Guarantees by such person of Indebtedness of others; provided, that the
amount of such Guarantees at any time shall be deemed to be an amount equal to
the maximum amount for which such person may be liable pursuant to the terms of
the instruments embodying such Guarantees, (h) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (i) all obligations of such person
as an account party in respect of letters of credit and (j) all obligations of
such person in respect of bankers’ acceptances. The Indebtedness of any person
shall include the Indebtedness of any partnership in which such person is a
general partner.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Insurance Subsidiary” shall mean any Subsidiary that is engaged in the
insurance business and that is regulated by the relevant Governmental Authority.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as a Borrower
may elect; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“IPO” shall mean the initial underwritten primary public offering of Equity
Interests of Holdings pursuant to an effective registration statement (other
than a public offering pursuant to a registration statement on Form S-8) filed
with the Securities and Exchange Commission in accordance with the Securities
Act of 1933, as amended, which occurred after the Closing Date.

“Issuing Bank” shall mean, as the context may require, (a) prior to the First
Amendment Effective Date, CSFB, (b) on an after the First Amendment Effective
Date, Wachovia, (c) any Lender that is acceptable to the Administrative Agent
which shall issue a Letter of Credit for the account of the Borrowers, and
(d) any other Lender that may become the Issuing Bank pursuant to Section
2.23(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time. The L/C Exposure of any Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate L/C Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance or an Incremental Term Loan Assumption Agreement.
Unless the context clearly indicates otherwise, the term “Lenders” shall include
the Swingline Lender.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23.

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m., London time, on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, each Incremental Term Loan Assumption Agreement, the Post-Closing
Matters Side Letter and the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect, or an
event or circumstance that could reasonably be expected to result in a material
adverse effect, on the business, assets, operations or financial condition of
Parent and the Subsidiaries, taken as a whole, (b) a material impairment of the
ability of any Loan Party to perform any of its obligations under any Loan
Document to which it is or will be a party or (c) a material adverse effect on
the rights of or benefits available to the Lenders under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Parent and the Subsidiaries in an aggregate principal
amount exceeding $5,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Parent or any Subsidiary in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Parent or such Subsidiary would
be required to pay if such Hedging Agreement were terminated at such time.

“Medicaid” shall mean that means-tested entitlement program under Title XIX,
P.L. 89-87, of the Social Security Act, which provides Federal grants to States
for medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.

“Medicaid Regulations” shall mean (a) all Federal statutes (whether set forth in
Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statues succeeding thereto, (b) all applicable provisions of all Federal rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statues described in clause (a) above and
all Federal administrative, reimbursement and other guidelines of all
Governmental Authorities having the force of law promulgated pursuant to or in
connection with the statues described in clause (a) above, (c) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (a) and (b) above, and (d) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

“Medical Reimbursement Programs” shall mean, collectively, the Medicare,
Medicaid, CHAMPUS and TRICARE programs and any other health care program
operated by or financed in whole or in part by any foreign or domestic Federal,
state or local government and any other non-government funded third-party payor
programs to which Parent or any Subsidiary is subject.

“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII, P.L. 89-87, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code, as amended, and any
statute succeeding thereto.

“Medicare Advantage Organization” shall mean a public or private entity
organized and licensed by a State as a risk-bearing entity (with the exception
of provider-sponsored organizations receiving waivers) that is certified by HCFA
as meeting the Medicare Advantage contract requirements.

“Medicare Regulations” shall mean, collectively, (a) all Federal statues
(whether set forth in Title XVIII of the Social Security Act or elsewhere)
affecting the health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act and any statues succeeding thereto and
(b) all applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including HCFA, the OIG, HHS or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean (a) each real property owned by any Loan Party
the book or fair market value of which is greater than $250,000 and (b) each
leasehold or other interest in real property held by any Loan Party with respect
to which a Mortgage is required to be granted pursuant to Section 5.10.

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Section 5.10, each in form and substance satisfactory to
the Collateral Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and Parent’s good faith estimate of income taxes paid
or payable in connection with such sale), (ii) amounts provided as a reserve, in
accordance with GAAP and SAP, as applicable, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money (other than Indebtedness
hereunder) which is secured by the asset sold in such Asset Sale and which is
required to be repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such asset); provided, however, that, if (x) Parent
shall deliver a certificate of a Financial Officer of Parent to the
Administrative Agent at the time of receipt of any such Net Cash Proceeds
setting forth Parent’s intent to cause the Subsidiaries to reinvest such
proceeds in productive assets of a kind then used or usable in the business of
Parent and the Subsidiaries within 180 days of receipt of such proceeds and
(y) no Default or Event of Default shall have occurred and be continuing at the
time such certificate is delivered or at the time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used at the end of such 180-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds; and (b) with respect to any
issuance or disposition of Indebtedness or any Equity Issuance, the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

“Obligations” shall mean (a) the due and punctual payment by the Borrowers of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of L/C Disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (iii) all other monetary obligations of any Borrower to any of
the Secured Parties under this Agreement and each of the other Loan Documents,
including obligations to pay Fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise, arising under the Loan Documents (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment of all the
monetary obligations of each other Loan Party under or pursuant to this
Agreement and each of the other Loan Documents, (c) the due and punctual payment
of all monetary obligations of each Loan Party under each Hedging Agreement that
(i) is in effect on the Closing Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Closing Date or (ii) is entered into after the
Closing Date with any counterparty that is a Lender or an Affiliate of a Lender
at the time such Hedging Agreement is entered into and (d) the due and punctual
payment and performance of all obligations of any Loan Party to a Lender or an
Affiliate of a Lender in respect of cash management services (other than cash
management services provided after (i) the principal of and interest on each
Loan and all Fees payable hereunder have been paid in full, (ii) the Lenders
have no further commitment to lend hereunder, (iii) the L/C Exposure has been
reduced to zero and (iv) the Issuing Bank has no further obligations to issue
Letters of Credit), including obligations in respect of overdrafts, temporary
advances, interest and fees.

“OID” shall have the meaning assigned to such term in Section 2.24(b).

“OIG” shall mean the Office of Inspector General of HHS and any successor
thereof.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Borrowing” shall mean a Borrowing comprised of Other Term Loans.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Parent” shall have the meaning ascribed to such term in the opening paragraph
of this Agreement.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit II to the Guarantee and Collateral Agreement.

“Permitted Acquisition” shall have the meaning assigned to such term in clause
(i) of Section 6.04.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America);

(b) investments in (i) commercial paper maturing within 270 days from the date
of acquisition thereof and rated, at such date of acquisition, at least “A1” by
S&P or at least “P1” by Moody’s and (ii) other debt securities rated, at the
date of acquisition, at least “A” by S&P or at least “A2” by Moody’s and for
which an active trading market exists and price quotations are available;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing not more than one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which Parent or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Closing Matters Side Letter” shall mean the letter agreement dated as of
the date hereof among Parent, the Borrowers and the Administrative Agent.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Wachovia as its prime rate in effect at its principal office in
Charlotte, North Carolina; each change in the Prime Rate shall be effective from
and including the date such change is announced as being effective.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect to
(a) any proposed Permitted Acquisition or (b) any Asset Sale of a Subsidiary or
operating entity for which historical financial statements for the relevant
period are available (including pro forma adjustments arising out of events
which are directly attributable to the proposed Permitted Acquisition or Asset
Sale, are factually supportable and are expected to have a continuing impact, in
each case as determined on a basis consistent with Article 11 of Regulation S-X
of the Securities Act of 1933, as amended, as interpreted by the Staff of the
Securities and Exchange Commission, and as certified by a Financial Officer of
Parent) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired or sold and the
consolidated financial statements of Parent and the Subsidiaries which shall be
reformulated as if such Permitted Acquisitions or Asset Sale, and all other
Permitted Acquisitions or Asset Sales that have been consummated during the
period, and any Indebtedness or other liabilities incurred in connection with
any such Permitted Acquisitions had been consummated and incurred at the
beginning of such period.

“Pro Forma Compliance” shall mean, at any date of determination, that Parent
shall be in pro forma compliance with the covenants set forth in Sections 6.11
and 6.12 as of the date of such determination or the last day of the most
recently completed fiscal quarter, as the case may be (computed on the basis of
(a) balance sheet amounts as of such date and (b) income statement amounts for
the most recently completed period of four consecutive fiscal quarters for which
financial statements shall have been delivered to the Administrative Agent and
calculated on a Pro Forma Basis in respect of the event giving rise to such
determination).

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall have the meaning given such term in Section 2.11. Unless
the context shall otherwise require, the term “Repayment Date” shall include the
Incremental Term Loan Repayment Dates.

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments, Term Loan Commitments and Incremental Term Loan Commitments
representing more than 50% of the sum of all Loans outstanding (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments, Term Loan Commitments and Incremental Term Loan Commitments at such
time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of Parent or any Subsidiary
the payment, prepayment, repurchase or defeasance of which is restricted under
Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Parent or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of or
otherwise with respect to any Equity Interests in Parent or any Subsidiary or
any option, warrant or other right to acquire any such Equity Interests in
Parent or any Subsidiary; provided, however, that any distribution by Parent of
the Warrant Notes (or of any cash received by Parent in satisfaction of the
Warrant Notes) to the holders of such Warrant Notes shall not be deemed to be a
Restricted Payment.

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, the aggregate principal amount at such time of all
outstanding Revolving Loans of such Lender, plus the aggregate amount at such
time of such Lender’s L/C Exposure, plus the aggregate amount at such time of
such Lender’s Swingline Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Credit Maturity Date” shall mean May 13, 2008.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrowers pursuant to clause (b) of Section 2.01.

“Rollover Agreement” shall mean the Agreement to Amend and Restate Note Purchase
Agreement dated as of May 11, 2004, by and among the Rollover Lenders and WMG.

“Rollover Amount” shall mean $18,354,320.22.

“Rollover Lenders” shall mean, collectively, GSC Partners CDO Fund, Limited, GSC
Partners CDO Fund II, Limited, and GSC Partners CDO Fund III, Limited.

“SAP” shall mean, with respect to each HMO Subsidiary, the statutory accounting
principles and procedures prescribed or permitted by applicable HMO Regulations
for such HMO Subsidiary, applied on a consistent basis.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages and each of the security agreements and other instruments and
documents executed and delivered pursuant to the Guarantee and Collateral
Agreement or pursuant to Section 5.10.

“Seller Note” shall mean the Amended and Restated Senior Subordinated
Non-Negotiable Promissory Note dated February 12, 2004, made by WCGHM in favor
of Kiran C. Patel, as stockholder representative, as amended pursuant to the
Prepayment and Amendment Agreement dated as of May 11, 2004, among Parent, WCGHM
and the other parties thereto.

“Seller Note Pledged Stock” shall mean all the issued and outstanding capital
stock of WCGHM that is pledged to secure the Seller Note pursuant to the Pledge
Agreement, dated as of July 31, 2002, as amended, between Parent and Kiran C.
Patel, as stockholder representative (provided, that Seller Note Pledged Stock
shall not, at any time after the repayment or prepayment of a portion of the
Seller Note on the Closing Date as set forth in Section 5.08, represent more
than 51% of the issued and outstanding capital stock of WCGHM and shall not
include any such capital stock that is released from such pledge in accordance
with the terms of such Pledge Agreement).

“Social Security Act” shall mean the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References to sections of the Social
Security Act shall be construed to refer to any successor sections.

“Soros” shall mean TowerBrook Investors, L.P. (formerly known as Soros Private
Equity Investors LP).

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, Controlled or held, or (b) that is, at the time any determination
is made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. For purposes
of Section 4.01(b), references to “subsidiaries” herein shall be deemed, on the
date of any subsequent borrowing to finance the acquisition of any person, to
include any person to be acquired on such date.

“Subsidiary” shall mean any direct or indirect subsidiary of Parent.

“Subsidiary Guarantor” shall mean each Subsidiary, other than any Subsidiary
that is a Foreign Subsidiary, an Immaterial Subsidiary, an Insurance Subsidiary
or an HMO Subsidiary (provided, that any HMO Subsidiary that has provided a
Guarantee of any Indebtedness of Parent or any other Subsidiary shall, so long
as such Guarantee remains in effect, be a Subsidiary Guarantor).

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Wachovia, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Parent or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than Parent or any Subsidiary
of any Equity Interest or Restricted Indebtedness or (b) any payment (other than
on account of a permitted purchase by it of any Equity Interest or Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Equity Interest or Restricted Indebtedness; provided
that no phantom stock or similar plan providing for payments only to current or
former directors, officers or employees of Parent or the Subsidiaries (or to
their heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Term Loan Commitment, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.09 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04.

“Term Loan Maturity Date” shall mean May 13, 2009.

“Term Loans” shall mean the term loans made by the Lenders to the Borrowers
pursuant to clause (a) of Section 2.01. Unless the context shall otherwise
require, the term “Term Loans” shall include the Incremental Term Loans.

“Total Debt” shall mean, at any time, the total Indebtedness of Parent and the
Subsidiaries on a consolidated basis at such time, excluding intercompany
Indebtedness.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $125,000,000.

“Transactions” shall have the meaning assigned to such term in Section 3.02.

“TRICARE” shall mean the United States Department of Defense health care program
for service families, including TRICARE Prime, TRICARE Extra and TRICARE
Standard, and any successor to or predecessor thereof (including CHAMPUS).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

“USA Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wachovia” shall mean Wachovia Bank, National Association.

“Warrant Notes” shall mean the promissory notes, each dated December 1, 2003,
issued to Parent by certain holders of Equity Interests in Parent, in an
aggregate principal amount of $6,861,111. There is no principal amount
outstanding under the Warrant Notes as of the First Amendment Effective Date and
the commitments thereunder have been terminated.

“WCGHM” shall have the meaning ascribed to such term in the opening paragraph of
this Agreement.

“wholly owned subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned subsidiaries of such person or by such person and one or more
wholly owned subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“WMG” shall have the meaning ascribed to such term in the opening paragraph of
this Agreement.

“WMG Guarantee Arrangement” shall mean the guarantee arrangement by which WMG
maintains, in accordance with applicable HMO Regulations, at least $50,000,000
in assets.

“Yield Differential” shall have the meaning assigned to such term in
Section 2.24(b).

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP or SAP, as
applicable, as in effect from time to time; provided, however, that if Parent
notifies the Administrative Agent that it wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP or SAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies Parent that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then Holding’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP or SAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to Parent and the Required Lenders.

SECTION 1.03. Pro Forma Calculations. With respect to any period during which
any Permitted Acquisition or Asset Sale of the type described in clause (b) of
the definition of the term “Pro Forma Basis” occurs as permitted pursuant to the
terms hereof, the Leverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated with respect to such period (and, to the extent applicable,
subsequent periods) and such Permitted Acquisition or Asset Sale on a Pro Forma
Basis.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (a) to make Term Loans to the Borrowers (allocated
among the Borrowers as specified in the Borrowing Requests with respect thereto)
on the Closing Date in an aggregate principal amount not to exceed its Term Loan
Commitment, (b) to make Revolving Loans to the Borrowers, at any time and from
time to time after the Closing Date, and until the earlier of the Revolving
Credit Maturity Date and the termination of the Revolving Credit Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Credit Commitment and (c) if
such Lender has an Incremental Term Loan Commitment, to make Incremental Term
Loans to the applicable Borrower, in an aggregate principal amount not to exceed
its Incremental Term Loan Commitment on the date or dates determined in
accordance with Section 2.24. Within the limits set forth in clause (b) of the
preceding sentence and subject to the terms, conditions and limitations set
forth herein, the Borrowers may borrow, pay or prepay and reborrow Revolving
Loans. Amounts paid or prepaid in respect of Term Loans may not be reborrowed.
Notwithstanding anything to the contrary contained herein (and without affecting
any other provision hereof), the funded portion of each Term Loan to be made on
the Closing Date (i.e., the amount advanced in cash to the Borrowers on the
Closing Date) shall be equal to 99.5% of the principal amount of such Loan (it
being agreed that the Borrowers shall be obligated to pay the entire principal
amount of each such Loan as provided in Section 2.11).

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of any Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrowers shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 1:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account designated by the applicable Borrower in the applicable Borrowing
Request or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders. The Rollover Lenders shall be deemed to have
funded a portion of the Term Loans to be made by them hereunder equal to the
Rollover Amount through the conversion of the Discount Notes as provided in the
Rollover Agreement and Section 4.02(i), and shall not be required to fund such
portion of their Term Loans pursuant to the immediately preceding sentence (it
being agreed that such deemed funding shall not affect the applicable Borrowers’
obligation to pay the entire principal amount of the Term Loans of the Rollover
Lenders as provided in Section 2.11).

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) of this Section and the Administrative Agent may, in its sole
discretion and in reliance upon such assumption, make available to the
applicable Borrower on such date a corresponding amount. If the Administrative
Agent shall have so made funds available, then, to the extent that such Lender
shall not have made such portion available to the Administrative Agent, such
Lender and the applicable Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date such amount is repaid to
the Administrative Agent at (i) in the case of such Borrower, a rate per annum
equal to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, (A) for the first three days
following the date such amount is made available to such Borrower, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest error)
and (B) thereafter, at the Alternate Base Rate. If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

(f) If the Issuing Bank shall not have received from any Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 noon, New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that such amount shall be deemed to constitute an ABR
Revolving Loan of such Lender and such payment shall be deemed to have reduced
the L/C Exposure), and the Administrative Agent will promptly pay to the Issuing
Bank amounts so received by it from the Revolving Credit Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the applicable Borrower pursuant to Section 2.23(e) prior to the time
that any Revolving Credit Lender makes any payment pursuant to this paragraph;
any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Credit Lenders
that shall have made such payments and to the Issuing Bank, as their interests
may appear. If any Revolving Credit Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender and the applicable Borrower severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Administrative Agent for the account of the Issuing
Bank at (i) in the case of such Borrower, a rate per annum equal to the interest
rate applicable at the time to Revolving Loans pursuant to Section 2.06(a), and
(ii) in the case of such Lender, a rate per annum equal to, for the first such
day, the Federal Funds Effective Rate and, for each day thereafter, the
Alternate Base Rate.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section shall not apply), a Borrower shall hand deliver or fax to the
Administrative Agent a duly completed Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before a proposed Borrowing. Each Borrowing Request shall be irrevocable, shall
be signed by or on behalf of the applicable Borrower and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Term Borrowing, an Other Term Borrowing or a Revolving Credit Borrowing, and
whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing;
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall promptly
advise the applicable Lenders of any notice given pursuant to this Section, and
of each Lender’s portion of the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date. Each
Borrower hereby promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Credit Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from any Borrower or any Guarantor and each Lender’s share
thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the applicable Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrowers. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

SECTION 2.05. Fees. (a) The Borrowers agree to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on the date on which the Revolving Credit Commitment
of such Lender shall expire or be terminated as provided herein, a commitment
fee (a “Commitment Fee”) equal to 0.50% per annum on the daily unused amount of
the Revolving Credit Commitment of such Lender during the preceding quarter (or
shorter period commencing with the date hereof or ending with the Revolving
Credit Maturity Date or the date on which the Revolving Credit Commitment of
such Lender shall be terminated). All Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. For purposes
of calculating Commitment Fees only, outstanding Swingline Loans shall not be
deemed to constitute utilization of the Revolving Credit Commitments.

(b) The Borrowers agree to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

(c) The Borrowers agree to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings
comprised of Eurodollar Loans pursuant to Section 2.06, and (ii) to the Issuing
Bank, (x) on the last Business Day of March, June, September and December of
each year and on the date on which all the Letters of Credit issued by it shall
have been canceled or have expired, a fronting fee equal to 0.25% per annum on
the aggregate face amount of such Letters of Credit outstanding during the
preceding quarter (or shorter period commencing on the date hereof or ending on
the date on which all Letters of Credit have been canceled or have expired) and
(y) the standard issuance and drawing fees specified from time to time by the
Issuing Bank (the “Issuing Bank Fees”). All L/C Participation Fees and Issuing
Bank Fees shall be computed on the basis of the actual number of days elapsed in
a year of 360 days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07. Default Interest. If any Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
all amounts outstanding under this Agreement and the other Loan Documents shall
bear interest (after as well as before judgment), payable on demand, (a) in the
case of principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2% per annum and (b) in all other cases, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
and over a year of 360 days at all other times) equal to the rate that would be
applicable to an ABR Loan plus 2% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrowers and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrowers
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by any Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section shall be conclusive
absent manifest error.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Term Loan
Commitments shall automatically terminate upon the making of the Term Loans on
the Closing Date. Unless earlier terminated pursuant to the terms hereof, the
Revolving Credit Commitments and the Swingline Commitment shall automatically
terminate on the Revolving Credit Maturity Date. The L/C Commitment shall, with
respect to issuance of Letters of Credit, automatically terminate on the earlier
to occur of (i) the date 30 days prior to the Revolving Credit Maturity Date and
(ii) the termination of the Revolving Credit Commitments. Notwithstanding the
foregoing, all Commitments shall automatically terminate at 5:00 p.m., New York
City time, on the date hereof, if the initial Credit Event shall not have
occurred by such time (other than as a result of a breach of this Credit
Agreement by any Lender).

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, Parent may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Incremental Term
Loan Commitments or the Revolving Credit Commitments; provided, however, that
(i) each partial reduction of the Incremental Term Loan Commitments or the
Revolving Credit Commitments shall be in an integral multiple of $1,000,000 and
in a minimum amount of $5,000,000 and (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time.

(c) Each reduction in the Incremental Term Loan Commitments or the Revolving
Credit Commitments hereunder shall be made ratably among the Lenders in
accordance with their respective applicable Commitments. The Borrowers shall pay
to the Administrative Agent for the account of the applicable Lenders, on the
date of each termination or reduction, the accrued but unpaid Commitment Fees on
the amount of the Revolving Credit Commitments so terminated or reduced accrued
to but excluding the date of such termination or reduction.

SECTION 2.10. Conversion and Continuation of Borrowings. The applicable Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 noon, New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 noon, New York City time, three Business
Days prior to conversion or continuation, to convert any ABR Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, and (c) not later than 12:00 noon,
New York City time, three Business Days prior to conversion, to convert the
Interest Period with respect to any Eurodollar Borrowing to another permissible
Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and (b) regarding the principal amount
and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
applicable Borrower at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the applicable Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings with Interest Periods
ending on or prior to such Repayment Date and (B) the ABR Term Borrowings would
not be at least equal to the principal amount of Term Borrowings to be paid on
such Repayment Date; and

(viii) upon notice to the Borrowers from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of an Event of Default, no outstanding Loan may be converted into, or continued
as, a Eurodollar Loan.

Each notice pursuant to this Section shall be irrevocable, shall be
substantially in the form of Exhibit E or such other form as shall be acceptable
to the Administrative Agent and shall refer to this Agreement and specify
(i) the identity and amount of the Borrowing that the applicable Borrower
requests be converted or continued, (ii) whether such Borrowing is to be
converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section and of each Lender’s portion of any converted or continued
Borrowing. If any Borrower shall not have given notice in accordance with this
Section to continue any Borrowing into a subsequent Interest Period (and shall
not otherwise have given notice in accordance with this Section to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be continued
into an ABR Borrowing.

SECTION 2.11. Repayment of Term Borrowings. (a) The Borrowers shall pay to the
Administrative Agent, for the accounts of the applicable Lenders, the aggregate
principal amount of the Term Borrowings (other than Term Borrowings comprised of
Other Term Loans) in consecutive installments payable on the last Business Day
of March, June, September and December of each year, commencing, in the case of
Term Borrowings made on the Closing Date, on the last Business Day in
September 2004 and ending on the Term Loan Maturity Date (each such date being
called a “Repayment Date”). Each installment payable in respect of (i) Term
Loans made on the Closing Date shall be in an amount equal to 0.25% of the
initial aggregate principal amount of such Term Loans and (ii) Incremental Term
Loans of any Class (other than Other Term Loans) shall be in an amount equal to
0.25% of the initial aggregate principal amount of the Incremental Term Loans of
such Class (in each case as adjusted from time to time pursuant to
Sections 2.12, 2.13(e) and 2.24(d)), with the balance of all Term Loans (other
than Other Term Loans) being due and payable on the Term Loan Maturity Date.

(b) The Borrowers shall pay to the Administrative Agent, for the accounts of the
applicable Lenders, on each Incremental Term Loan Repayment Date applicable
thereto, a principal amount of the Other Term Loans of each Class (as adjusted
from time to time pursuant to Sections 2.12, 2.13(e) and 2.24(d)) equal to the
amount set forth for such date in the applicable Incremental Term Loan
Assumption Agreement. To the extent not previously paid, all Other Term Loans
shall be due and payable on the Incremental Term Loan Maturity Date therefor.

(c) All repayments pursuant to this Section shall be subject to Section 2.16,
but otherwise shall be without premium or penalty, and shall be accompanied by
accrued and unpaid interest on the principal amount to be repaid to but
excluding the date of payment.

SECTION 2.12. Optional Prepayments. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 12:00 noon, New
York City time; provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.

(b) Optional prepayments of Term Loans shall be allocated pro rata among the
then outstanding Term Loans of each Class and shall be applied, as to each such
Class, first, in direct order to the scheduled installments of principal due in
respect of the Term Loans of such Class under Section 2.11(a) or (b), as
applicable, on the two Repayment Dates for Term Loans of such Class next
following the date of such prepayment unless and until such installments have
been eliminated as a result of prepayments under this Section and Section 2.13,
and second, ratably to the remaining scheduled installments of principal due in
respect of the Term Loans of such Class under Section 2.11(a) or (b), as
applicable.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable (provided that the occurrence of such prepayment may be conditioned
upon the completion of replacement financing), shall commit the applicable
Borrower to prepay such Borrowing by the amount stated therein on the date
stated therein and shall be substantially in the form of Exhibit F or such other
form as shall be acceptable to the Administrative Agent. All prepayments under
this Section shall be subject to Section 2.16, but otherwise shall be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment.

SECTION 2.13. Mandatory Prepayments. (a) In the event of the termination of all
the Revolving Credit Commitments, the Borrowers shall, on the date of such
termination, repay or prepay all outstanding Revolving Credit Borrowings and all
outstanding Swingline Loans and replace or cause to be terminated (or make other
arrangements satisfactory to the Administrative Agent and the Issuing Bank with
respect to) all outstanding Letters of Credit. If, after giving effect to any
partial reduction of the Revolving Credit Commitments, the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Credit Commitment, then the
Borrowers shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings or Swingline Loans (or a combination thereof), and, after the
Revolving Credit Borrowings and Swingline Loans shall have been repaid or
prepaid in full, replace or cause to be terminated (or make other arrangements
satisfactory to the Administrative Agent and the Issuing Bank with respect to)
Letters of Credit, in an amount sufficient to eliminate such excess.

(b) Not later than the third Business Day following any receipt of Net Cash
Proceeds in respect of any Asset Sale, the Borrowers shall apply 100% of such
Net Cash Proceeds to prepay outstanding Term Loans in accordance with paragraph
(e) of this Section.

(c) In the event and on each occasion that an Equity Issuance occurs, the
Borrowers shall, substantially simultaneously with (and in any event not later
than the third Business Day next following) the occurrence of such Equity
Issuance, apply 50% of the Net Cash Proceeds therefrom to prepay outstanding
Term Loans in accordance with paragraph (e) of this Section; provided, however,
that no prepayment pursuant to this paragraph shall be required to be made with
respect to (i) the IPO, (ii) the underwritten primary public offering of the
Equity Interests of Parent pursuant to an effective registration statement filed
with the Securities and Exchange Commission in accordance with the Securities
Act of 1933, as amended, next following the IPO or (iii) any other Equity
Issuance if, after giving pro forma effect to such issuance and the application
of the proceeds thereof (disregarding any such application pursuant to this
paragraph), the Leverage Ratio on the date of such issuance shall be not more
than 3.25 to 1.00.

(d) In the event that Parent or any Subsidiary shall receive Net Cash Proceeds
from the issuance or other disposition of Indebtedness for money borrowed of
Parent or any Subsidiary (other than any cash proceeds from the issuance of
Indebtedness for money borrowed permitted pursuant to Section 6.01), the
Borrowers shall, substantially simultaneously with (and in any event not later
than the third Business Day next following) the receipt of such Net Cash
Proceeds by such Loan Party or such subsidiary, apply an amount equal to 100% of
such Net Cash Proceeds to prepay outstanding Term Loans in accordance with
paragraph (e) of this Section.

(e) Mandatory prepayments of Term Loans shall be allocated pro rata among the
then outstanding Term Loans of each Class and shall be applied, as to each such
Class, first, in direct order to the scheduled installments of principal due in
respect of the Term Loans of such Class under Section 2.11(a) or (b), as
applicable, on the two Repayment Dates for Term Loans of such Class next
following the date of such prepayment unless and until such installments have
been eliminated as a result of prepayments under this Section and Section 2.12,
and second, ratably to the remaining scheduled installments of principal due in
respect of the Term Loans of such Class under Section 2.11(a) or (b), as
applicable. Notwithstanding the foregoing, any Lender may elect, by notice to
the Administrative Agent in writing or by fax no later than 3:00 p.m., New York
City time, at least two Business Days prior to any prepayment of Term Loans
required to be made by the Borrowers for the account of such Lender pursuant to
this Section, to decline all (but not a portion) of such prepayment, in which
case the amounts so declined will be retained by the Borrowers.

(f) The Borrowers shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section, (i) a certificate signed by a Financial
Officer of Parent setting forth in reasonable detail the calculation of the
amount of such prepayment and (ii) to the extent practicable, at least three
days prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date and the principal amount of each Loan (or portion
thereof) to be prepaid and shall be substantially in the form of Exhibit F or
such other form as shall be acceptable to the Administrative Agent. All
prepayments of Borrowings under this Section shall be subject to Section 2.16,
but otherwise shall be without premium or penalty, and shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

SECTION 2.14. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or shall impose on such Lender or
the Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or the Issuing Bank of making or maintaining
any Eurodollar Loan or increase the cost to any Lender of issuing or maintaining
any Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or the Issuing Bank to be material, then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, upon
demand such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrowers shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Bank the amount shown
as due on any such certificate delivered by it within 10 days after its receipt
of the same.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) of this Section with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender or the Issuing Bank knew or
could reasonably have been expected to know of the circumstances giving rise to
such increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this Section
shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrowers and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) of this Section.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

(b) For purposes of this Section, a notice to the Borrowers by any Lender shall
be effective as to each Eurodollar Loan made by such Lender, if lawful, on the
last day of the Interest Period then applicable to such Eurodollar Loan; in all
other cases such notice shall be effective on the date of receipt by the
Borrowers.

SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by any Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrowers and shall be conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment. Except as provided in Section 2.13(e) with
respect to mandatory prepayments and in this Section with respect to Swingline
Loans, and as required under Section 2.15, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Commitment Fees, each reduction of the Term Loan Commitments
or the Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
For purposes of determining the available Revolving Credit Commitments of the
Lenders at any time, each outstanding Swingline Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall not have made Swingline Loans) pro rata in accordance with
such respective Revolving Credit Commitments. Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section and
the payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrowers and Parent expressly consent to the foregoing arrangements and agree
that any Lender holding a participation in a Loan or L/C Disbursement deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by any Borrower or any
other Loan Party to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to a Borrower in the amount of such participation.

SECTION 2.19. Payments. (a) The Borrowers shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
noon, New York City time, on the date when due in immediately available dollars,
without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.21(e)) shall
be made to the Administrative Agent at its offices at 201 South College Street,
CP-8, Charlotte, NC 28288-0608.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower or such Loan
Party shall make such deductions and (iii) such Borrower or such Loan Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrowers by a Lender or the Issuing Bank, or by the Administrative Agent
on behalf of itself or a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower or any other Loan Party to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrowers are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrowers as will permit such payments to be made
without withholding or at a reduced rate.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) any Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20 or (iv) any Lender refuses to consent to any amendment, waiver
or other modification of any Loan Document requested by Parent or the Borrowers
that requires the consent of a greater percentage of the Lenders than the
Required Lenders and such amendment, waiver or other modification is consented
to by the Required Lenders, Parent may, at its sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement (or, in the case of clause (iv) above, all of its interests,
rights and obligation with respect to the Class of Loans or Commitments that is
the subject of the related consent, amendment, waiver or other modification) to
an assignee that shall assume such assigned obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (x) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (y) Parent shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Credit Commitment is being assigned, of the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, and (z) the
Borrowers or such assignee shall have paid to the affected Lender or the Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or the Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or the Issuing
Bank hereunder (including any amounts under Sections 2.14 and 2.16); provided
further that, if prior to any such transfer and assignment the circumstances or
event that resulted in such Lender’s or the Issuing Bank’s claim for
compensation under Section 2.14 or notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender or the
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender or the Issuing Bank pursuant to paragraph (b) of this Section), or
if such Lender or the Issuing Bank shall waive its right to claim further
compensation under Section 2.14 in respect of such circumstances or event or
shall withdraw its notice under Section 2.15 or shall waive its right to further
payments under Section 2.20 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender or the Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
paragraph.

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) any Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by any applicable Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans to the Borrowers at any time
and from time to time after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments, in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate principal amount of all Swingline Loans
exceeding $10,000,000 or (ii) the Aggregate Revolving Credit Exposure, after
giving effect to any Swingline Loan, exceeding the Total Revolving Credit
Commitment. Each Swingline Loan shall be in a principal amount that is an
integral multiple of $500,000 and not less than $1,000,000. The Swingline
Commitment may be terminated or reduced from time to time as provided herein.
Within the foregoing limits, the Borrowers may borrow, pay or prepay and
reborrow Swingline Loans hereunder, subject to the terms, conditions and
limitations set forth herein.

(b) Swingline Loans. The applicable Borrower shall notify the Administrative
Agent by fax, or by telephone (promptly confirmed by fax), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Such notice
shall be delivered on a Business Day, shall be irrevocable and shall refer to
this Agreement and shall specify the requested date (which shall be a Business
Day) and amount of such Swingline Loan and the wire transfer instructions for
the account of such Borrower to which the proceeds of the Swingline Loan should
be transferred. The Administrative Agent will promptly advise the Swingline
Lender of any notice received from a Borrower pursuant to this paragraph. The
Swingline Lender shall make each Swingline Loan by wire transfer to the account
specified in such request.

(c) Prepayment. The Borrowers shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, upon giving written or
fax notice (or telephone notice promptly confirmed by written or fax notice) to
the Swingline Lender and to the Administrative Agent before 12:00 noon, New York
City time, on the date of prepayment at the Swingline Lender’s address for
notices specified on Schedule 2.01.

(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).

(e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 11:00 a.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Lenders) and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrowers of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from any Borrower (or other party on behalf of any
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve any Borrower (or
other party liable for obligations of any Borrower) of any default in the
payment thereof.

SECTION 2.23. Letters of Credit. (a) General. The Borrowers may request the
issuance of Letters of Credit, in form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
while the L/C Commitment remains in effect. This Section shall not be construed
to impose an obligation upon the Issuing Bank to issue any Letter of Credit that
is inconsistent with the terms and conditions of this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the applicable Borrower shall hand deliver
or fax to the Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit each Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Exposure shall not exceed
$25,000,000 and (ii) the Aggregate Revolving Credit Exposure shall not exceed
the Total Revolving Credit Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may, upon the request
of the applicable Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Letter of Credit, and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each L/C Disbursement made by the Issuing Bank and not
reimbursed by any Borrower (or, if applicable, another party pursuant to its
obligations under any other Loan Document) forthwith on the date due as provided
in Section 2.02(f). Each Revolving Credit Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the applicable Borrower shall pay to the
Administrative Agent an amount equal to such L/C Disbursement on the Business
Day on which such Borrower shall have received notice from the Issuing Bank that
payment of such draft will be made, or, if such Borrower shall have received
such notice later than 10:00 a.m., New York City time, on any Business Day, not
later than 10:00 a.m., New York City time, on the immediately following Business
Day.

(f) Obligations Absolute. Each Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that such
Borrower, any other party guaranteeing, or otherwise obligated with, such
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
any Lender, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of such Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of each Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. The foregoing shall not, however, be
construed to excuse the Issuing Bank from liability to a Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by such Borrower that are caused by the Issuing Bank’s gross
negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. It
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of the Issuing Bank.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the applicable Borrower of such demand for payment and whether the Issuing Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Credit Lenders with
respect to any such L/C Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement to but excluding the earlier of the
date of payment by such Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were an ABR Revolving Loan.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrowers, and may be removed at any time by Parent by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank and the retiring Issuing Bank shall be discharged from its
obligations to issue additional Letters of Credit hereunder. At the time such
removal or resignation shall become effective, the Borrowers shall pay all
unpaid fees accrued pursuant to clause (ii) of Section 2.05(c). The acceptance
of any appointment as the Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to Parent and the Administrative Agent, and, from and after the effective date
of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrowers shall, on the Business Day they receive notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrowers for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrowers are required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all Events of Default have
been cured or waived.

SECTION 2.24. Increase in Term Loan Commitments. (a) Any Borrower may, by
written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments in an amount not to exceed the Incremental
Term Loan Amount from one or more financial institutions, which may include any
existing Lender; provided that each Incremental Term Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld). Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $5,000,000
or equal to the remaining Incremental Term Loan Amount), (ii) the date on which
Loans are to be made pursuant to such Incremental Term Loan Commitments are
requested (which shall not be less than 10 Business Days or more than 60 days
after the date of such notice) and (iii) whether such Incremental Term Loan
Commitments are to be commitments to make loans with terms identical to the
Initial Term Loans or commitments to make term loans with terms different from
the Initial Term Loans (“Other Term Loans”).

(b) The applicable Borrower and each Incremental Term Lender shall execute and
deliver to the Administrative Agent an Incremental Term Loan Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Lender. Each Incremental Term Loan Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided,
however, that, without the prior written consent of Lenders holding a majority
in interest of the outstanding Loans and Commitments of each adversely affected
Class of Term Loans, (i) the final maturity date of any Other Term Loans shall
be no earlier than (x) the final maturity date of any other Class of Term Loans
and (y) if the initial yield (determined as provided below) on such Other Term
Loans exceeds the Applicable Percentage for Eurodollar Term Loans of any Class,
the date falling six months after the final maturity date of each such adversely
affected Class; (ii) the average life to maturity of any Other Term Loans shall
be no shorter than (x) the average life to maturity of any other Class of Term
Loans and (y) if the initial yield (determined as provided below) on such Other
Term Loans exceeds the Applicable Percentage at the time in effect for
Eurodollar Term Loans of any Class, six months longer than the average life to
maturity of each such adversely affected Class; and (iii) if the initial yield
on any Other Term Loans (as determined by the Administrative Agent to be equal
to the sum of (x) the Eurodollar spread on the Other Term Loans and (y) if the
Other Term Loans are initially made at a discount or the lenders making the same
receive a fee from Parent or any Subsidiary for doing so (the amount of such
discount or fee, expressed as a percentage of the Other Term Loans, being
referred to herein as “OID”), the amount of such OID divided by the lesser of
(A) the average life to maturity of such Other Term Loans and (B) four) exceeds
by more than 50 basis points (the amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”) the Applicable Percentages
from time to time in effect for such other Class of Term Loans, then the
Applicable Percentage for each adversely affected Class of Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Other Term Loans. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Term Loan Assumption
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Term Loan Assumption Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitment evidenced thereby
and any increase to the Applicable Percentages required by the foregoing
provisions of this paragraph. If the Administrative Agent shall so elect, any
such deemed amendment shall be memorialized in a writing satisfactory to the
Administrative Agent and Parent and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of Parent, (ii) the Administrative Agent shall have received (with sufficient
copies for each of the Incremental Term Lenders) legal opinions, board
resolutions and other closing certificates and documentation consistent with
those delivered on the Closing Date under Article IV and (iii) Parent and the
Borrowers would be in Pro Forma Compliance after giving effect to such
Incremental Term Loan Commitment and the Loans to be made thereunder and the
application of the proceeds therefrom as if made and applied on such date.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Loans on a pro rata basis. This may be
accomplished at the discretion of the Administrative Agent by requiring each
outstanding Eurodollar Borrowing to be converted into an ABR Borrowing on the
date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurodollar Borrowing on a pro rata
basis, even though as a result thereof such Incremental Term Loan may
effectively have a shorter Interest Period than the Loans included in the
Borrowing of which they are a part (and notwithstanding any other provision of
this Agreement that would prohibit such an initial Interest Period). Any
conversion of Eurodollar Loans to ABR Loans made pursuant to the preceding
sentence shall be subject to Section 2.16. If any Incremental Term Loan is to be
allocated to an existing Interest Period for a Eurodollar Borrowing then,
subject to Section 2.07, the interest rate applicable to such Incremental Term
Loan for the remainder of such Interest Period shall equal the Adjusted LIBO
Rate for a period approximately equal to the remainder of such Interest Period
(as determined by the Administrative Agent two Business Days before the date
such Incremental Term Loan is made) plus the Applicable Percentage.

ARTICLE III

Representations and Warranties

Each of Parent and the Borrowers represents and warrants to the Administrative
Agent, the Collateral Agent, the Issuing Bank and each Lender that:

SECTION 3.01. Organization; Powers. Parent and each Subsidiary (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of any Borrower, to borrow hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by WCGHM of
the Harmony Merger Agreement and the transactions contemplated thereby (the
“Harmony Transactions”) and by each Loan Party of each of the Loan Documents and
the Rollover Agreement and the transactions contemplated thereby (including the
borrowings hereunder) (the “Credit Transactions” and collectively with the
Harmony Transactions, the “Transactions”) (a) have been duly authorized by all
requisite corporate (or other organizational) and, if required, equityholder
action and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation, any membership
or operating agreement, or other constitutive documents or by-laws of Parent or
any Subsidiary, (B) any order of any Governmental Authority or (C) any provision
of any indenture, agreement or other instrument to which Parent or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound (other than any indenture, agreement or other instrument that will be
terminated on or prior to the Closing Date), (ii) be in conflict with, result in
a breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument (other than any indenture, agreement or other
instrument that will be terminated on or prior to the Closing Date),
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Parent or any
Subsidiary (other than any Lien created hereunder or under the Security
Documents) or (iv) result in a suspension or revocation of, or limitation on,
any material certificate of authority, license, permit, authorization or other
approval applicable to the business, operations or properties of Parent or any
Subsidiary or adversely affect the ability of Parent or any Subsidiary to
participate in, or contract with, any Medical Reimbursement Program.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Parent and each Borrower and constitutes, and each other Loan
Document when executed and delivered by the each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Credit Transactions, except for
(a) the filing of Uniform Commercial Code financing statements and filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages and (c) such as have been made or
obtained and are in full force and effect.

SECTION 3.05. Financial Statements. (a) Parent has heretofore furnished to the
Lenders (i) its consolidated balance sheets as of December 31, 2003 and 2002,
and the related consolidated statements of income, changes in members’ equity
and cash flows for the year ended December 31, 2003 and the five-month period
ended December 31, 2002, and the combined statements of income, changes in
stockholders’ equity and cash flows for the seven-month period ended July 31,
2002 and the year ended December 31, 2001 of WMG and its subsidiaries, WellCare
of Florida, Inc. (formerly known as Well Care HMO, Inc.), HealthEase of Florida,
Inc., CHM and Comprehensive Health Management of Florida, L.C., in each case
prepared in accordance with GAAP and audited by and accompanied by the opinion
of Deloitte & Touche, LLP, independent public accountants, and
(ii) consolidating balance sheets and related statements of income, changes in
members’ or stockholders’ equity, as applicable, and cash flows of each
consolidated Subsidiary for the three years ended December 31, 2003, prepared in
accordance with GAAP (and, in the case of financial statements for CHM, audited
by and accompanied by the opinion of said independent public accountants) and,
with respect to each HMO Subsidiary, SAP. Such financial statements present
fairly the financial condition and results of operations and cash flows of
Parent and its consolidated Subsidiaries and of such consolidated Subsidiaries,
as the case may be, as of such dates and for such periods. Such balance sheets
and the notes thereto disclose all material liabilities, direct or contingent,
of Parent and its consolidated Subsidiaries and of such consolidated
Subsidiaries, as the case may be, as of the dates thereof.

(b) Parent has heretofore delivered to the Lenders its unaudited pro forma
consolidated balance sheet as of December 31, 2003, and the related statements
of income, changes in member’s equity and cash flows prepared giving effect to
the Transactions as if they had occurred, with respect to such balance sheet, on
such date and, with respect to such other financial statements, on the first day
of the twelve-month period ending on such date. Such pro forma financial
statements have been prepared in good faith by Parent, based on the assumptions
used to prepare the pro forma financial information contained in the
Confidential Information Memorandum (which assumptions are believed by Parent
and the Borrowers on the date hereof and on the Closing Date to be reasonable),
are based on the best information available to Parent and the Borrowers as of
the date of delivery thereof, accurately reflect all adjustments required to be
made to give effect to the Transactions and present fairly on a pro forma basis
the estimated consolidated financial position of Parent and its consolidated
Subsidiaries as of such date and for such period, assuming that the Transactions
had actually occurred at such date or at the beginning of such period, as the
case may be.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or would be materially likely to have, a material adverse
effect on the business, assets, operations, financial condition or prospects of
Parent and the Subsidiaries, taken as a whole, since December 31, 2003.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of Parent
and the Subsidiaries has good and marketable title to, or valid leasehold
interests in, all its material properties and assets (including all Mortgaged
Property), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes. All such material properties
and assets are free and clear of Liens, other than Liens expressly permitted by
Section 6.02.

(b) Each of Parent and the Subsidiaries has complied in all material respects
with all obligations under all material leases to which it is a party and all
such leases are in full force and effect. Each of Parent and the Subsidiaries
enjoys peaceful and undisturbed possession under all such material leases.

(c) None of Parent or any Borrower has received any notice of, nor has any
knowledge of, any pending or contemplated condemnation proceeding affecting the
Mortgaged Properties or any sale or disposition thereof in lieu of condemnation.

(d) None of Parent or any Subsidiary is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the First Amendment
Effective Date a list of all Subsidiaries and the percentage ownership interest
of Parent and each Subsidiary therein. The Subsidiary Guarantors, the Insurance
Subsidiaries, the Immaterial Subsidiaries and the HMO Subsidiaries listed on
Schedule 3.08 are designated as such. The shares of capital stock or other
ownership interests in the Subsidiaries set forth on Schedule 3.08 are fully
paid and non-assessable and are owned by Parent or a Borrower, directly or
indirectly, free and clear of all Liens (other than Liens created under the
Security Documents and, with respect to the Seller Note Pledged Stock, if any,
Liens under the Seller Note and any documents related thereto).

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of
Parent or any Borrower, threatened against or affecting Parent or any Subsidiary
or any business, property or rights of any such person (i) that involve any Loan
Document or the Credit Transactions or (ii) that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.09 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

(c) None of Parent or any Subsidiary or any of their respective material
properties or assets is in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permits) or any restrictions of record or agreements affecting
the Mortgaged Property, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.
Without limiting the foregoing, (i) none of Parent or any Subsidiary, nor, to
the knowledge of Parent or any Borrower, any individual employed by any of the
foregoing, could reasonably be expected to have criminal culpability or to be
excluded from participation in any Medical Reimbursement Program for corporate
or individual act or omission to act, (ii) no officer continues to be employed
by Parent or any Subsidiary who could reasonably be expected to have individual
culpability for matters under investigation by the OIG or any other Governmental
Authority unless such officer has been, within a reasonable period of time after
discovery of such actual or potential culpability, either suspended or removed
from positions of responsibility related to those activities under challenge by
the OIG or such other Governmental Authority, and (iii) current billing
policies, arrangements, protocols and instructions of each of Parent and the
Subsidiaries comply in all material respects with requirements of Medical
Reimbursement Programs and are administered by properly trained personnel. To
the knowledge of Parent or any Borrower, none of Parent or any Subsidiary, nor
any of their respective officers, directors or employees, have engaged in any
activities that constitute prohibited acts of fraud under Medicare Regulations
or under Medicaid Regulations.

(d) All material certificates of occupancy and material permits are in effect
for each Mortgaged Property as currently constructed to the extent required by
applicable law, and true and complete copies of such certificates of occupancy
have been delivered to the Collateral Agent as mortgagee with respect to each
Mortgaged Property.

SECTION 3.10. Agreements. (a) None of Parent or any Subsidiary is a party to any
agreement or instrument or subject to any corporate restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(b) None of Parent or any Subsidiary is in default in any manner under any
provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of Parent or any Subsidiary
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.12. Investment Company Act; Public Utility Holding Company Act. None
of Parent or any Subsidiary is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

SECTION 3.13. Tax Returns. Each of Parent and the Subsidiaries has filed or
caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable by it and all assessments received by it, except taxes
that are being contested in good faith by appropriate proceedings and for which
Parent or such Subsidiary, as applicable, shall have set aside on its books
adequate reserves.

SECTION 3.14. No Material Misstatements. None of (a) the Confidential
Information Memorandum, (b) the Amendment Confidential Information Memorandum or
(c) any other information, report, financial statement, exhibit or schedule
furnished by or on behalf of Parent or any Borrower to the Administrative Agent
or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, each
of Parent and the Borrowers represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

SECTION 3.15. Employee Benefit Plans. Each of Parent and its ERISA Affiliates is
in compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder, except to the extent the
failure to comply could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events, could reasonably be expected to result in a Material Adverse
Effect. The present value of all benefit liabilities under each Plan (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the last annual valuation date applicable thereto, exceed
by more than $3,000,000 the fair market value of the assets of such Plan, and
the present value of all benefit liabilities of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the last annual valuation dates applicable thereto,
exceed by more than $8,000,000 the fair market value of the assets of all such
underfunded Plans.

SECTION 3.16. Environmental Matters. (a) Except as set forth in Schedule 3.16
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Parent or any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.16 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.17. Insurance. Schedule 3.17 sets forth a true, complete and correct
description of all insurance maintained by or on behalf of Parent and the
Subsidiaries as of the First Amendment Effective Date. As of the First Amendment
Effective Date, such insurance is in full force and effect and all premiums have
been duly paid. Except for self-insurance on terms consistent with industry
practice, the properties of Parent and the Subsidiaries are insured in all
material respects with financially sound and reputable insurance companies not
Affiliates of Parent, in such amounts, and with such deductibles and covering
such risks, as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Parent or the
applicable Subsidiary operates.

SECTION 3.18. Security Documents. (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, the Guarantee and Collateral Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Pledged Collateral, in
each case prior and superior in right to any other person, and (ii) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.18(a), the Lien created under the Guarantee and Collateral Agreement
will constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (other than
Intellectual Property, as defined in the Guarantee and Collateral Agreement), in
each case prior and superior in right to any other person, other than with
respect to Liens expressly permitted by Section 6.02.

(b) Upon the recordation of the Guarantee and Collateral Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, together with the financing statements in appropriate form filed in the
offices specified on Schedule 3.18(a), the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing in the United States of America and its territories and
possessions, in each case prior and superior in right to any other person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Loan Parties after the
date hereof).

(c) The Mortgages, if any, are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed in the proper real estate filing offices, such Mortgages
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Mortgaged Property and the
proceeds thereof, in each case prior and superior in right to any other person,
other than with respect to the rights of persons pursuant to Liens expressly
permitted by Section 6.02.

SECTION 3.19. Location of Real Property and Leased Premises.

(a) Schedule 3.19(a) lists completely and correctly as of the Closing Date all
real property owned by Parent and the Subsidiaries and the addresses thereof.
Parent and the Subsidiaries own in fee all the real property set forth on
Schedule 3.19(a).

(b) Schedule 3.19(b) lists completely and correctly as of the Closing Date all
real property leased by Parent and the Subsidiaries and the addresses thereof.
Parent and the Subsidiaries have valid leases in all the real property set forth
on Schedule 3.19(b).

SECTION 3.20. Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against Parent or any Subsidiary pending
or, to the knowledge of Parent or any Borrower, threatened. The hours worked by
and payments made to employees of Parent and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters, where such violation
could reasonably be expected to result in a Material Adverse Effect. All
payments due from Parent or any Subsidiary, or for which any claim may be made
against Parent or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Parent or such Subsidiary, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Parent or any Subsidiary is bound.

SECTION 3.21. Solvency. Immediately after the consummation of the Credit
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of each Loan Party, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.

SECTION 3.22. Senior Debt Status. No Indebtedness or other obligations, other
than the Obligations and obligations under the Existing Credit Agreement, are,
or will be, designated as “Senior Indebtedness” under the Seller Note.

SECTION 3.23. Licensing and Accreditation. Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, each of
Parent and the Subsidiaries (i) has obtained and maintains accreditation from
one or more generally recognized accreditation agencies where such accreditation
is customary in the industry in which it is engaged; (ii) in the case of each
HMO Subsidiary, has entered into and maintains in good standing its contract
with the Centers for Medicare and Medicaid Services to be a Medicare Advantage
Organization or such other agreement to be able to provide managed health care
services to Medicare or Medicaid; and (iii) has taken all action to obtain,
preserve and maintain each certificate of authority, license, permit,
authorization and other approval of any Governmental Authority required for the
conduct of its business, and all of such certificates, licenses, permits,
authorizations or approvals are in full force and effect and have not been
revoked or suspended or otherwise limited. In furtherance of the foregoing, each
of Parent and the Subsidiaries has taken all action to obtain, preserve and
maintain with respect to each HMO Subsidiary and Insurance Subsidiary all
certificates of authority, licenses, permits, authorizations and other approvals
required under the HMO Regulations or other regulations issued by the applicable
Governmental Authority, including approvals required to ensure that such HMO
Subsidiary and Insurance Subsidiary is eligible for all reimbursements available
under the HMO Regulations or other regulations issued by the applicable
Governmental Authority, and all of such certificates, licenses, permits,
authorizations or approvals are in full force and effect and have not been
revoked or suspended or otherwise limited.

SECTION 3.24. Medicare and Medicaid Notices and Filings Related to Business.
Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each of Parent and the Subsidiaries has timely filed
(a) all reports and other filings required to be filed in connection with the
Medicare and Medicaid programs, and all such reports and filings are true and
complete in all material respects, and (b) all material reports, data and other
information required by any other Governmental Authority with authority to
regulate it or its business or operations in any manner. Except to the extent
any such action could not reasonably be expected to result in a Material Adverse
Effect, (i) there are no claims, actions, proceedings or appeals pending (and
none of Parent or any Subsidiary has made any filing that would result in any
claims, actions, proceedings or appeals) before any Governmental Authority with
respect to any Medicare or Medicaid reports or claims filed by Parent or any
Subsidiary on or before the date hereof, or with respect to any adjustments,
denials, recoupments or disallowances by any intermediary, carrier, other
insurer, commission, board or agency in connection with any cost reports or
claims, and (ii) no validation review, survey, inspection, audit, investigation
or program integrity review related to Parent or any Subsidiary has been
conducted by any Governmental Authority or government contractor in connection
with the Medicare or Medicaid programs, and no such reviews are scheduled,
pending or, to the knowledge of Parent or any Borrower, threatened against or
affecting Parent or any Subsidiary.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing, including each
Borrowing of a Swingline Loan, and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.

(c) The Borrowers and each other Loan Party shall be in compliance with all the
terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Credit Event, no Default or Event of Default shall have occurred and be
continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrowers and Parent on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section.

SECTION 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of Kirkland & Ellis
LLP, counsel for Parent and the Borrowers, substantially to the effect set forth
in Exhibit G, such opinion to be (i) dated the Closing Date, (ii) addressed to
the Lenders, the Issuing Bank and the Administrative Agent and (iii) covering
such other matters relating to the Loan Documents and the Credit Transactions to
occur on the Closing Date as the Administrative Agent shall reasonably request.
Parent and the Borrowers hereby request such counsel to deliver such opinions.

(b) All legal matters related to this Agreement, the Borrowings and extensions
of credit hereunder and the other Loan Documents shall be satisfactory to the
Lenders, the Issuing Bank and the Administrative Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, or certificate of formation, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the State of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) if such Loan Party is a
corporation, that attached thereto is a true and complete copy of the by-laws of
such Loan Party as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, or if such
Loan Party is a limited liability company, that attached thereto is a true and
complete copy of the operating or limited liability company agreement of such
Loan Party as in effect on the Closing Date and at all times since the date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors or board of managers, as applicable, of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of each Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation, or certificate of formation, of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above; and (iv) such other documents as the Lenders, the
Issuing Bank or the Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of each of Parent and the
Borrowers, confirming compliance with the conditions precedent set forth in
paragraphs (b) and (c) of Section 4.01 and paragraphs (f), (i), (l) and (m) of
this Section.

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by Parent and the Borrowers hereunder or under any other Loan Document.

(f) The Guarantee and Collateral Requirement shall have been satisfied. The
Collateral Agent shall have received the Perfection Certificate with respect to
the Loan Parties dated the Closing Date and duly executed by a Responsible
Officer of Parent and shall have received the results of a search of the Uniform
Commercial Code filings (or equivalent filings) made with respect to the Loan
Parties in the states (or other jurisdictions) of formation of such persons, in
which the chief executive office of each such person is located and in the other
jurisdictions in which such persons maintain property, in each case as indicated
on such Perfection Certificate, together with copies of the financing statements
(or similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.

(g) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
satisfactory to the Administrative Agent.

(h) The Administrative Agent shall have received copies of each of (i) the
Seller Note and the related Pledge Agreement dated as of July 31, 2002 and the
Amendment and Settlement Agreement dated as of February 12, 2004, (ii) each
management agreement between CHM and an HMO Subsidiary and (iii) any management
agreements between Parent or any Subsidiary and SPEP Management, LLC or any of
its Affiliates, in each case certified by a Financial Officer of Parent as being
complete and correct.

(i) All principal, interest, fees and other amounts due or outstanding under the
Existing Credit Agreement shall have been paid in full, the commitments
thereunder terminated and all guarantees and security in support thereof
discharged and released, and the Administrative Agent shall have received
reasonably satisfactory evidence thereof. WMG shall have repaid or otherwise
discharged its obligations under, or shall substantially simultaneously with the
initial funding of Loans on the Closing Date repay or otherwise discharge its
obligations under, all of the Discount Notes, it being agreed that the
conversion of the Discount Notes into Term Loans of the Rollover Lenders
pursuant to the Rollover Agreement shall be deemed a discharge of WMG’s
obligations under the Discount Notes. WCGHM shall have repaid or otherwise
discharged, or shall substantially simultaneously with the initial funding of
Loans on the Closing Date repay or otherwise discharge, a portion of the
outstanding Indebtedness under the Seller Note such that the condition in clause
(b) of the last sentence of this paragraph shall be satisfied. Immediately after
giving effect to the Credit Transactions to occur on the Closing Date, Parent
and the Subsidiaries shall have outstanding no Indebtedness or preferred Equity
Interests other than (a) Indebtedness outstanding under this Agreement,
(b) Indebtedness under the Seller Note in an aggregate principal amount not to
exceed $30,000,000 and (c) Indebtedness set forth on Schedule 6.01.

(j) The Lenders shall have received the financial statements and opinions
referred to in Section 3.05, none of which shall be materially inconsistent with
the financial statements or forecasts previously provided to the Lenders. No
material adverse change shall have occurred in the business, assets, operations
financial condition or prospects of Parent and the Subsidiaries, taken as a
whole, since December 31, 2003.

(k) The Lenders shall have received a detailed business plan of Parent and the
Subsidiaries for (i) the years 2004 through 2009 and (ii) each fiscal quarter of
2004 and 2005, in form and substance satisfactory to the Administrative Agent.

(l) The Lenders shall be satisfied that the Leverage Ratio on the Closing Date,
calculated after giving pro forma effect to the Credit Transactions to occur on
the Closing Date, shall be no more than 3.0 to 1.0.

(m) All requisite Governmental Authorities and third parties shall have approved
or consented to the Credit Transactions to occur on the Closing Date to the
extent required, all applicable appeal periods shall have expired and there
shall not be any pending or threatened litigation or governmental,
administrative or judicial action that could reasonably be expected to restrain,
prevent or impose burdensome conditions on the Transactions or the other
transactions contemplated hereby.

(n) The Post-Closing Matters Side Letter shall have been duly executed by Parent
and each of the Borrowers and shall be in full force and effect on the Closing
Date.

(o) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

ARTICLE V

Affirmative Covenants

Each of Parent and the Borrowers covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Parent and the Borrowers
will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the laws of the jurisdiction of its organization, except as otherwise expressly
permitted under Section 6.05; provided that any wholly owned Subsidiary (other
than any Borrower) may dissolve, liquidate or wind up its affairs at any time if
such dissolution, liquidation or winding up, as applicable, could not reasonably
be expected to have a Material Adverse Effect.

(b) Take all action to obtain, preserve, renew and maintain in full force and
effect all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business and to preserve, renew and
maintain all of its registered patents, trademarks, trade names and services
marks, except, in each case, to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and maintain and
preserve all property material to the conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.

SECTION 5.02. Insurance. Maintain in full force and effect (i) except to the
extent Parent and the Subsidiaries are self-insured on terms consistent with
industry practice, insurance (including worker’s compensation insurance,
liability insurance, casualty insurance and business interruption insurance)
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Parent or the applicable Subsidiary operates, (ii) all insurance required to be
maintained by the Security Documents and (iii) such other insurance as may be
required by law.

SECTION 5.03. Obligations and Taxes. Pay and discharge as the same shall become
due and payable its Indebtedness and other obligations and all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all material lawful claims that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings
diligently conducted and Parent and the Subsidiaries shall have set aside on
their books adequate reserves with respect thereto in accordance with GAAP and
SAP, as applicable, and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent, who will make it available to each Lender:

(a) within 90 days after the end of each fiscal year of Parent, its audited
consolidated balance sheet and related statements of income, changes in members’
or stockholders’ equity, as applicable, and cash flows showing the financial
condition of Parent and its consolidated Subsidiaries as of the close of such
fiscal year and the results of its operations and the operations of such
Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all reported on by Deloitte & Touche, LLP, or
other independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which opinion shall be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of Parent and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, its consolidated balance sheet and related
statements of income, changes in members’ or stockholders’ equity, as
applicable, and cash flows showing the financial condition of Parent and its
consolidated Subsidiaries as of the close of such fiscal quarter and the results
of its operations and the operations of such Subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, and comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
a Financial Officer of Parent as fairly presenting the financial condition and
results of operations of Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) within 15 days after the date that such annual and quarterly financial
statements of each HMO Subsidiary are required to be filed with any HMO
Regulator, such annual and quarterly financial statements prepared in accordance
with SAP;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of the accounting firm (in the case of clause
(a)) or a Financial Officer of Parent (in the case of clause (b)) opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to accounting matters and disclaim responsibility for legal
interpretations) (i) certifying that no Default or Event of Default has occurred
or, if such a Default or an Event of Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.10, 6.11 and 6.12;

(e) within 30 days after the end of each fiscal year of Parent, an annual
consolidated budget for the succeeding fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such succeeding fiscal year and each quarter
thereof and setting forth the assumptions used for purposes of preparing such
budget) and, promptly when available, any significant revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to its shareholders, as the
case may be;

(g) promptly after the receipt thereof by Parent or any Subsidiary, a copy of
any “management letter” in final form received by any such person from its
certified public accountants and, promptly upon completion thereof, the
management’s written response thereto;

(h) promptly after the same becomes available, and in any event within 120 days
after the end of each fiscal year of Parent, a schedule setting forth in
reasonable detail the reinsurance arrangements maintained by each HMO Subsidiary
as of the end of such fiscal year (with any changes subsequent to the end of
such fiscal described therein);

(i) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

(j) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent,
the Issuing Bank and each Lender, promptly after any Responsible Officer of
Parent or any Subsidiary obtains knowledge thereof, written notice of the
following:

(a) any Default or Event of Default, specifying the nature and extent thereof
and the corrective action, if any, taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against Parent or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Parent and the Subsidiaries in an aggregate amount exceeding
$1,000,000;

(d) any development that has resulted in, or could reasonably be expected to
result in, an Exclusion Event, including any notice by the OIG of exclusion or
proposed exclusion of Parent or any Subsidiary from any Medical Reimbursement
Program, and any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect;

(e) commencement of any material audit of Parent or any Subsidiary by any
regulatory authority, including any HMO Regulator, and commencement of any
proceeding or other action against Parent or any Subsidiary that could
reasonably be expected to result in a suspension, revocation or termination of
any contract of Parent or any Subsidiary with respect to Medicaid or Medicare,
including any such contract to be a Medicare Advantage Organization; and

(f) receipt by Parent or any Subsidiary of (i) any notice of suspension or
forfeiture of any certificate of authority or similar license of any HMO
Subsidiary and (ii) any other material notice of deficiency, compliance order or
adverse report issued by any regulatory authority, including any HMO Regulator,
or private insurance company pursuant to a provider agreement that, if not
promptly complied with or cured, could reasonably be expected to result in the
suspension or forfeiture of any certification, license, permit, authorization or
other approval necessary for such HMO Subsidiary to carry on its business as
then conducted or in the termination of any insurance or reimbursement program
then available to any HMO Subsidiary.

SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Parent and each
Borrower agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral. Parent and each Borrower also agree promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(b) In the case of Parent, each year, at the time of delivery of the annual
financial statements with respect to the preceding fiscal year pursuant to
clause (a) of Section 5.04, deliver to the Administrative Agent a certificate of
a Financial Officer of Parent supplementing the information required pursuant to
the Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Maintain (i) proper books of record and account, in
which true, complete and correct entries in conformity with GAAP or SAP, as
applicable, shall be made of all material financial transactions and matters
involving the material assets and business of Parent and the Subsidiaries and
(ii) such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Parent and the Subsidiaries.

(b) Permit representatives designated by, and independent contractors of, the
Administrative Agent or any Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers and independent public accountants, all at
the expense of Parent and the Borrowers and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to Parent (which notice shall not be required at any time after
the occurrence and during the continuance of an Event of Default); provided,
however, that so long as no Event of Default has occurred and is continuing,
Parent and the Borrowers shall be obligated to pay the expenses of only one such
visit in any calendar year. Notwithstanding the foregoing, no Loan Party shall
be required to disclose (i) any materials subject to a confidentiality
obligation binding upon such Loan Party (provided that such Loan Party shall, at
the request of the Administrative Agent or any Lender, use commercially
reasonable efforts to obtain permission for such disclosure and, in the event
permission cannot be obtained, furnish some information regarding the matters to
which such materials relate as can reasonably be furnished without violation of
such confidentiality obligations) or (ii) any communications protected by
attorney-client privilege the disclosure or inspection of which would waive such
privilege.

(c) In the case of Parent and each Borrower, use commercially reasonable efforts
to cause the Credit Facilities to be continuously rated by S&P and Moody’s.

SECTION 5.08. Use of Proceeds. In the case of the Borrowers, use (a) the
proceeds of the Term Loans on and (with respect to clauses (iv) and (v) below)
after the Closing Date solely (i) to finance the repayment or other discharge of
the Discount Notes, (ii) to pay or prepay (x) all or a portion of Indebtedness
outstanding under the Seller Note such that, after giving effect to such
prepayment, the principal amount of outstanding Indebtedness under the Seller
Note shall not exceed $30,000,000 and (y) all principal, interest, fees and
other amounts due or outstanding under the Existing Credit Agreement, (iii) to
pay related fees and expenses, (iv) to finance a portion of the Harmony
Acquisition Consideration and (v) for general corporate purposes, including,
without limitation, for start up and infrastructure development costs relating
to the Borrowers’ and any of their Subsidiaries’ Georgia and/or Medicare
prescription drug plan businesses; (b) the proceeds of the Revolving Loans
solely for general corporate purposes, including, without limitation, for start
up and infrastructure development costs relating to the Borrowers’ and any of
their Subsidiaries’ Georgia and/or Medicare prescription drug plan businesses,
and, if immediately prior to and after giving effect thereto no Default or Event
of Default shall have occurred, to make required principal and interest payments
on the Seller Note; (d) the proceeds of the Swingline Loans solely for general
corporate purposes, including, without limitation, for start up and
infrastructure development costs relating to the Borrowers’ and any of their
Subsidiaries’ Georgia and/or Medicare prescription drug plan businesses; and
(e) Letters of Credit solely to support payment obligations incurred in the
ordinary course of business by the Borrowers and their subsidiaries.

SECTION 5.09. Compliance with Laws. (a) Comply with all applicable laws, rules,
regulations, orders, writs, injunctions and decrees of any Governmental
Authority (including Titles XVIII and XIX of the Social Security Act, Medicare
Regulations, Medicaid Regulations, HMO Regulations and Health Insurance
Portability and Accountability Act of 1996), whether now existing or hereafter
enacted, except where the failure to comply therewith, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Obtain and maintain all material certifications, licenses, permits,
authorizations and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and as proposed
to be conducted, including licenses and contracts with Medicare and Medicaid.

(c) Use commercially reasonable efforts to ensure that billing policies,
arrangements, protocols and instructions comply in all material respects with
reimbursement requirements under Medicare, Medicaid and other Medical
Reimbursement Programs and are administered by properly trained personnel.

(d) Maintain a compliance program for Parent and the Subsidiaries that
(i) satisfies the requirements therefor applicable to Medicare Advantage
Organizations and (ii) is reasonably designed to provide internal controls
effective to promote adherence to, and prevent and detect any material violation
of, any applicable laws, rules and regulations and, in any event, includes
regular internal audits and monitoring to ensure compliance therewith and with
all applicable laws, rules and regulations.

SECTION 5.10. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
fixture filings, mortgages and deeds of trust and preparation of all
documentation relating to filings under the Assignment of Claims Act) that may
be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent may reasonably request, to cause
the Guarantee and Collateral Requirement to be and remain satisfied and to
effectuate the other transactions contemplated by the Loan Documents, all at the
expense of the Loan Parties. Without limiting the foregoing, Parent and each
Borrower will cause the Guarantee and Collateral Requirement to be satisfied
with respect to (a) each Subsidiary acquired or organized subsequent to the date
hereof (other than any such Subsidiary that is a Foreign Subsidiary, an
Immaterial Subsidiary, an Insurance Subsidiary or an HMO Subsidiary that has not
Guaranteed any Indebtedness of Parent or any other Subsidiary), (b) each
Subsidiary that ceases to be an Immaterial Subsidiary, an Insurance Subsidiary
or an HMO Subsidiary and (c) each HMO Subsidiary that has Guaranteed any
Indebtedness of Parent or any Subsidiary (and which Guarantee, at the time of
determination, is in effect). In addition, from time to time, Parent and each
Borrower will, at their cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured, except to the extent set forth in the definition of the term “Guarantee
and Collateral Requirement,” by substantially all the assets of Parent and the
Subsidiaries, including real and other properties acquired subsequent to the
Closing Date). Parent and each Borrower agree to provide such evidence as the
Collateral Agent shall reasonably request as to the perfection and priority
status of each security interest and Lien created or intended to be created
under the Security Documents. In furtherance of the foregoing, Parent and each
Borrower agree to give prompt notice to the Administrative Agent of the
acquisition by it or any of its subsidiaries of any real property (or any
interest in real property) having a value in excess of $250,000.

SECTION 5.11. Designation of Obligations; Matters Relating to the Seller Note.
(a) In the event that Parent or any Subsidiary shall at any time issue or have
outstanding any Indebtedness that by its terms is subordinated to any other
Indebtedness of Parent or such Subsidiary, take all actions as shall be
necessary to cause the Obligations to constitute senior indebtedness (however
denominated) in respect of such subordinated Indebtedness and to enable the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
subordinated Indebtedness. In furtherance of the foregoing, the Obligations are
hereby designated as “senior indebtedness” and, if relevant, as “designated
senior indebtedness” in respect of all such subordinated Indebtedness (including
designation by WCGHM of the Obligations as “Senior Indebtedness” under the
Seller Note) and are further given all such other designations as shall be
required under the terms of any such subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior Indebtedness under the terms of
such subordinated Indebtedness.

(b) In the case of WCGHM, promptly after the date hereof provide to the payee
under the Seller Note written notice of the designation of the Obligations as
“Senior Indebtedness” under the Seller Note, which notice shall include the
address and fax number of the Administrative Agent set forth in Section 9.01
(and, in the event such address or fax number shall change as contemplated by
Section 9.01, promptly inform the payee under the Seller Note of any such
change); and promptly after obtaining knowledge thereof, provide to the
Administrative Agent notice of any change of the address, fax number or other
information set forth in the Seller Note with respect to the payee thereunder.

ARTICLE VI

Negative Covenants

Each of Parent and the Borrowers covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Parent nor any Borrower will, nor will
they cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth in Schedule 6.01
(and any refinancings, renewals and replacements of any such Indebtedness that
do not (i) increase the outstanding principal amount thereof or (ii) result in a
maturity date that is prior to, or decrease the weighted average life thereof
for the period ending before, the earlier of (x) the 180th day following the
Term Loan Maturity Date and (y) the date on which such original Indebtedness
matured);

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of Parent to any Subsidiary and of any Subsidiary to Parent or
any other Subsidiary; provided that (i) Indebtedness of any Subsidiary that is
not a Loan Party (other than an HMO Subsidiary or an Insurance Subsidiary) to
any Loan Party shall be subject to the limitation set forth in clause (a) of
Section 6.04 and (ii) Indebtedness of any Loan Party to any Subsidiary that is
not a Loan Party shall be subordinated to the Obligations on terms no less
favorable to the Lenders than the subordination terms set forth in Exhibit H-1
hereto;

(d) Indebtedness of any Loan Party arising under any Hedging Agreement, provided
that such Hedging Agreement (i) was entered into by such person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets or property held or reasonably
anticipated by such person, and not for purposes of speculation or taking a
“market view”, and (ii) does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) Indebtedness of Parent or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (including extensions,
renewals and replacements thereof) shall not exceed $5,000,000 at any time
outstanding;

(f) Indebtedness under the Seller Note in a principal amount not to exceed
$25,000,000, as well as any and all accrued interest thereon;

(g) Indebtedness incurred in connection with the financing of insurance premiums
in an aggregate amount at any time outstanding not to exceed $500,000;

(h) Guarantees by Parent of Indebtedness of any Subsidiary and by any Subsidiary
of Indebtedness of Parent or any other Subsidiary (other than, in each case,
Indebtedness referred to in clause (i) of this Section); provided that (i) a
Subsidiary shall not Guarantee any obligation unless such Subsidiary also has
Guaranteed the Obligations and (ii) Guarantees by any Loan Party of Indebtedness
of any Subsidiary (other than an HMO Subsidiary or an Insurance Subsidiary) that
is not a Loan Party shall be subject to the limitation set forth in clause
(a) of Section 6.04;

(i) unsecured Indebtedness incurred by any Loan Party in connection with a
Permitted Acquisition; provided that (i) at the time of the incurrence of such
Indebtedness, both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing, (ii) the aggregate principal
amount of the Indebtedness permitted by this clause shall not exceed $25,000,000
at any time outstanding, (iii) such Indebtedness shall be expressly subordinated
to the Obligations on terms no less favorable to the Lenders than the
subordination terms set forth on Exhibit H-2 hereto, (iv) such Indebtedness
shall have a maturity date at least 180 days after the Term Loan Maturity Date
and shall require no scheduled or other mandatory payment of principal
(including any payment at the option of the holders of such Indebtedness and any
payment pursuant to a sinking fund obligation, but excluding any payment
required upon the occurrence of a change in control, however defined in the
documents governing such Indebtedness) prior to the 180th day following the Term
Loan Maturity Date, (v) after giving effect to the incurrence of such
Indebtedness, the Leverage Ratio as of the date of such incurrence (computed on
the basis of (x) balance sheet amounts as of such date and (y) income statement
amounts for the most recently completed period of four consecutive fiscal
quarters for which financial statements shall have been delivered to the
Administrative Agent and calculated on a Pro Forma Basis in respect of such
Permitted Acquisition) shall be at least 0.25 to 1.00 less than the maximum
Leverage Ratio then permitted by Section 6.12, (vi) in connection with the
incurrence of such Indebtedness, neither S&P nor Moody’s shall have downgraded
the rating of the Credit Facilities below the respective ratings on the
Effective Date and (vii) on or prior to the date of such incurrence, Parent
shall have delivered a certificate of a Financial Officer of Parent confirming
compliance with this clause, together with reasonably detailed calculations
demonstrating satisfaction of the requirement set forth in subclauses (ii) and
(v) above; and any refinancings, renewals and replacements of any such
Indebtedness that do not (x) increase the outstanding principal amount thereof
or (y) result in a maturity date that is prior to, or decrease the weighted
average life thereof for the period ending before, the earlier of (A) 180th day
following the Term Loan Maturity Date and (B) the date on which such original
Indebtedness matured);

(j) Indebtedness of any person that becomes a Subsidiary after the date hereof
(provided that (i) such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause shall not exceed $15,000,000 at any time
outstanding) and any refinancings, renewals and replacements of any such
Indebtedness that do not (x) increase the outstanding principal amount thereof
or (y) result in a maturity date that is prior to, or decrease the weighted
average life thereof for the period ending before, the earlier of (A) 180th day
following the Term Loan Maturity Date and (B) the date on which such original
Indebtedness matured);

(k) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(l) other unsecured Indebtedness of any Loan Party in an aggregate principal
amount (which, in the case of any Indebtedness issued with OID shall mean the
accreted value of such Indebtedness) not exceeding $10,000,000 at any time
outstanding;

(m) other secured Indebtedness of any Loan Party in an aggregate principal
amount not exceeding $1,000,000 at any time outstanding; and

(n) Indebtedness under the Existing Letters of Credit; provided, that such
letters of credit may not be renewed (other than pursuant to the auto-renewal
provisions thereof), extended or replaced other than with Letters of Credit
issued under this Agreement.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of Parent and the Subsidiaries existing on the
date hereof and set forth in Schedule 6.02; provided that such Liens (i) shall
not apply to any other property or asset of Parent or any Subsidiary and
(ii) shall secure only those obligations which they secure on the date hereof
and extensions, renewals and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) Liens for taxes that are not due and payable or which are being contested in
compliance with Section 5.03;

(d) statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and securing obligations that are not due and payable or which are
being contested in compliance with Section 5.03;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

(f) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount
and do not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of Parent or any
Subsidiary;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments), provided that no such judgment constitutes an
Event of Default under clause (i) of Article VII;

(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
Parent or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
90 days after such acquisition (or construction), (iii) the Indebtedness secured
thereby does not exceed the cost of such real property, improvements or
equipment at the time of such acquisition (or construction) and (iv) such
security interests do not apply to any other property or assets of Parent or any
Subsidiary;

(j) any Lien existing on any property or asset prior to the acquisition thereof
by Parent or any Subsidiary or existing on any property or asset of any person
that becomes a Subsidiary after the date hereof prior to the time such person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such person becoming
a Subsidiary, as the case may be, (ii) such Lien does not apply to any other
property or asset of Parent or any Subsidiary and (iii) such Lien secures only
those obligations which it secures on the date of such acquisition or the date
such person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof permitted by this Agreement;

(k) licenses, leases or subleases granted to others not interfering in any
material respect with the business of Parent or any Subsidiary;

(l) any interest or title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) Liens of a collection bank arising in the ordinary course of business under
Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(o) Liens of sellers of goods to Parent and any Subsidiary arising under
Article 2 of the Uniform Commercial Code in effect in the relevant jurisdiction
or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

(p) Liens in the nature of municipal ordinances, zoning, entitlement, land use
and environmental regulation;

(q) Liens in connection with the WMG Guarantee Arrangement, provided that such
Liens attach only to the property that is subject to the WMG Guarantee
Arrangement;

(r) Liens to secure Indebtedness of the type referred to in clause (m) of
Section 6.01; and

(s) Liens to secure the Existing Letters of Credit.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease
Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, as the case may be.

SECTION 6.04. Investments, Loans, Advances and Guarantees. Purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities of,
make or permit to exist any loans or advances to, or any investment or any other
interest in, or Guarantee any obligation of, any other person, except:

(a) (i) investments by Parent and the Subsidiaries existing on the date hereof
in the Equity Interests of the Subsidiaries and (ii) additional investments by
Parent and the Subsidiaries in the Equity Interests of persons that are
Subsidiaries at the time such investments are made (including Subsidiaries
organized after the date hereof by Parent or existing Subsidiaries); provided
that (A) any such Equity Interests held by a Loan Party shall, subject to the
limitations applicable to Equity Interests of a Foreign Subsidiary and the
Seller Note Pledged Stock referred to in the definition of the term “Guarantee
and Collateral Requirement”, be pledged pursuant to the Guarantee and Collateral
Agreement and (B) the aggregate amount of investments by Loan Parties in, loans
and advances by Loan Parties to, and Guarantees by Loan Parties of Indebtedness
or other obligations of, Subsidiaries (other than HMO Subsidiaries and Insurance
Subsidiaries) that are not Loan Parties (determined without regard to any
write-downs or write-offs of such investments, loans and advances) shall not
exceed $10,000,000 at any time outstanding;

(b) Permitted Investments;

(c) loans or advances made by Parent to any Subsidiary and made by any
Subsidiary to Parent or to any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Guarantee and Collateral Agreement and (ii) the amount
of such loans and advances made by Loan Parties to Subsidiaries (other than HMO
Subsidiaries and Insurance Subsidiaries) that are not Loan Parties shall be
subject to the limitation set forth in clause (a) of this Section;

(d) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit and
investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business;

(e) Guarantees permitted by Section 6.01;

(f) Parent and the Subsidiaries may make loans and advances in the ordinary
course of business to their respective directors, officers and employees so long
as the aggregate principal amount thereof at any time outstanding (determined
without regard to any write-downs or write-offs of such loans and advances)
shall not exceed $1,000,000;

(g) investments in the form of Hedging Agreements, provided that such Hedging
Agreements meet the requirements set forth in clause (d) of Section 6.01;

(h) (i) any Loan Party may acquire all or substantially all the assets of a
person or line of business of such person, or not less than 100% of the Equity
Interests of a person (referred to herein as the “Acquired Entity”); provided
that (i) such acquisition was not preceded by an unsolicited tender offer for
such Equity Interests by, or proxy contest initiated by, Parent or any
Subsidiary; (ii) the Acquired Entity shall be a going concern and its business
shall constitute a business permitted by Section 6.08(b); (iii) the Acquired
Entity is organized under the laws of the United States of America or any State
thereof or the District of Columbia and at least 80% of the consolidated gross
operating revenues of such Acquired Entity for the most recently completed
period of twelve months were derived from domestic operations in the United
States of America; and (iv) at the time of such acquisition (A) both before and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing; (B) Parent would be in Pro Forma Compliance; (C) the Leverage
Ratio as of the date of such acquisition, (computed on the basis of (x) balance
sheet amounts as of such date and (y) income statement amounts for the most
recently completed period of four consecutive fiscal quarters for which
financial statements shall have been delivered to the Administrative Agent and
calculated on a Pro Forma Basis in respect of such acquisition) shall be at
least 0.25 to 1.00 less than the maximum Leverage Ratio then permitted by
Section 6.12; and (D) the consolidated EBITDA of the Acquired Entity (determined
in a manner substantially similar to the manner of determination of the
Consolidated EBITDA of Parent) for the most recently completed period of four
consecutive fiscal quarters ending prior to such acquisition shall not exceed
the amount equal to the quotient obtained by dividing (x) Consolidated EBITDA of
Parent for the most recently completed period of four consecutive fiscal
quarters for which financial statements shall have been delivered to the
Administrative Agent, calculated on a Pro Forma Basis in respect of such
acquisition, by (y) four; and (iv) Parent shall have delivered to the
Administrative Agent a certificate of a Financial Officer of Parent confirming
compliance with subclauses (i) through (iii) above, together with all relevant
financial information for the Acquired Entity and reasonably detailed
calculations demonstrating satisfaction of the requirements set forth in
subclause (iii) above (any acquisition of an Acquired Entity meeting all the
criteria of this clause being referred to herein as a “Permitted Acquisition”);

(i) the Harmony Transactions; and

(j) in addition to investments permitted by clauses (a) through (i) of this
Section, additional investments, loans and advances by Parent and the
Subsidiaries (other than investments, loans and advances to Subsidiaries that
are not Loan Parties) so long as the aggregate amount invested, loaned or
advanced pursuant to this clause (determined without regard to any write-downs
or write-offs of such investments, loans and advances) does not exceed
$10,000,000 in the aggregate.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of Parent
or any Borrower, or any Equity Interests of any Borrower, or less than all the
Equity Interests of any Subsidiary (other than a Borrower), or purchase, lease
or otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other person, except that (i) Parent and
any Subsidiary may purchase and sell inventory in the ordinary course of
business and (ii) if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing
(v) any wholly owned Subsidiary may merge into a Borrower in a transaction in
which such Borrower is the surviving corporation, (w) any wholly owned
Subsidiary (other than a Borrower) may merge into or consolidate with any other
wholly owned Subsidiary in a transaction in which the surviving entity is a
wholly owned Subsidiary and no person other than Parent or a wholly owned
Subsidiary receives any consideration (provided that if any party to any such
transaction is a Loan Party, the surviving entity of such transaction shall be a
Loan Party) and (x) the Loan Parties may make Permitted Acquisitions,
(y) Holdings may merge into WellCare Group, Inc., and (z) the Harmony
Transactions may be consummated.

(b) Engage in any Asset Sale permitted under paragraph (a) of this Section
unless (i) such Asset Sale is for consideration at least 75% of which is cash,
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (iii) the fair market value
of all assets sold, transferred, leased or disposed of pursuant to this
paragraph shall not exceed $5,000,000 in the aggregate.

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equityholders; provided that any dividends and distributions made to the
Parent shall be subject to the following limitations, (ii) so long as no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, WCGHM may make distributions to Parent in an aggregate amount not to
exceed $1,000,000 in any fiscal year for the purpose of allowing Parent to
repurchase its Equity Interests owned by retiring directors, officers or
employees of Parent or any Subsidiary and to make payments to directors,
officers or employees of Parent or any Subsidiary upon termination of employment
in connection with the exercise of stock options, stock appreciation rights or
similar equity or equity-based incentives pursuant to management or other
incentive plans or in connection with the death or disability of such employees
and (iii) WCGHM may make Restricted Payments to Parent (x) in an amount not to
exceed $1,000,000 in any fiscal year, to the extent necessary to pay general
corporate and overhead expenses incurred by Parent in the ordinary course of
business and (y) in an amount necessary to pay the tax liabilities of Parent
directly attributable to (or arising as a result of) the operations of the
Subsidiaries; provided, however, that all Restricted Payments made to Parent
pursuant to this clause (iii) are used by Parent for the purposes specified
herein within 20 days of the receipt thereof.

(b) Enter into, incur or permit to exist any agreement or other arrangement
(other than, in the case of any HMO Subsidiary or any Insurance Subsidiary, with
a Governmental Authority regulating such Subsidiary) that prohibits, restricts
or imposes any condition upon (i) the ability of any Loan Party to create, incur
or permit to exist any Lien upon any of its property or assets, or (ii) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to any Loan
Party or to Guarantee Indebtedness of any Loan Party; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) clause
(i) above shall not apply to (x) customary provisions in leases and other
contracts restricting the assignment thereof and (y) any Lien permitted by
Section 6.02 or any document or instrument governing any such permitted Lien if
such restrictions or conditions apply only to the property or assets subject to
such permitted Lien and (D) the foregoing shall not apply to the Seller Note and
the WMG Guarantee Arrangement as in effect on the date hereof.

SECTION 6.07. Transactions with Affiliates. Except for transactions by or among
the Borrowers and the Subsidiary Guarantors and any intercompany transactions
expressly permitted under Sections 6.01, 6.04, 6.05 and 6.06, sell or transfer
any property or assets to, or purchase or acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except for (a) any of the foregoing transactions at prices and on terms and
conditions not less favorable to Parent or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) reasonable
compensation and reimbursement of expenses of officers and directors, and
(c) payment of management fees or similar fees under the CHM Management
Agreements or the Harmony Management Agreement.

SECTION 6.08. Business of Parent and Subsidiaries; Ownership of Subsidiaries;
Preferred Equity Interests. (a) In the case of Parent, engage in any business
activities or have any assets or liabilities other than its ownership of the
Equity Interests of WCGHM and WellCare Group, Inc. and liabilities incidental
thereto, including its liabilities hereunder and pursuant to the Guarantee and
Collateral Agreement; provided that notwithstanding the foregoing, Parent shall
be permitted to conduct the IPO.

(b) Engage at any time in any business or business activity other than those
lines of business conducted by Parent and the Subsidiaries on the date hereof
and any business substantially related or incidental thereto (including
establishment of a wholly-owned insurance Subsidiary).

(c) Form or acquire any Foreign Subsidiary (other than formation of a wholly
owned insurance Subsidiary) or permit any person other than a Loan Party to own
any Equity Interests of any Subsidiary, other than the ownership of FirstChoice
HealthPlans of Connecticut, Inc. by WellCare of New York, Inc.

(d) In the case of the Borrowers and the other Subsidiaries, issue any preferred
stock or other preferred Equity Interests.

SECTION 6.09. Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness (including
the Seller Note) of Parent or any Subsidiary is outstanding if the effect of
such waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner adverse to Parent, any
Subsidiary or the Lenders.

(b) (i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or offer or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Indebtedness (other than the Loans,
intercompany debt and the payments expressly permitted under Section 5.08),
(ii) pay in cash any amount in respect of any Indebtedness or preferred Equity
Interests that may at the obligor’s option be paid in kind or in other
securities, or (iii) give any “Blockage Notice” under, and as defined in, the
Seller Note; provided that, notwithstanding the foregoing, WCGHM shall be
allowed to pay, prepay or otherwise discharge Indebtedness under the Seller Note
if, at the time thereof and immediately after giving effect thereto, (x) no
Default or Event of Default shall have occurred and be continuing and (y) Parent
would be in Pro Forma Compliance.

(c) Amend, modify or change (i) any of its organizational documents in a manner
adverse to the Lenders and (ii) the terms of the CHM Management Agreements
without the approval of applicable regulatory authorities and the Administrative
Agent (which approval by the Administrative Agent shall not be unreasonably
withheld and shall be deemed given unless expressly withheld within 10 Business
Days after the date notice of such amendment, modification or change was
delivered to the Administrative Agent (it being agreed that any such notice
shall refer to this Section and to the deemed approval of such amendment,
modification or change in the absence of action within such 10 Business Day
period)).

SECTION 6.10. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by Parent and the Subsidiaries in any period set forth below
to exceed the amount set forth below for such period:

          Period   Amount
January 1, 2004 through December 31, 2004
  $ 9,000,000  
January 1, 2005 through December 31, 2005
  $ 30,000,000  
January 1, 2006 through December 31, 2006 and each year thereafter
  $ 25,000,000  

The amount of any Capital Expenditures permitted to be made in respect of any
period above shall be increased by the amount of permitted Capital Expenditures
set forth above for the immediately preceding period that were not made during
such preceding period. Capital Expenditures in any period shall be deemed to
use, first, the amount set forth above for such period and, second, any amount
carried forward to such period pursuant to this paragraph.

SECTION 6.11. Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio for any period of four consecutive fiscal quarters, in each case taken as
one accounting period, ending on any date after the Closing Date and on or prior
to September 30, 2006, to be less than 1.25 to 1.00, or ending on any date
thereafter to be less than 1.50 to 1.00.

SECTION 6.12. Leverage Ratio. Permit the Leverage Ratio at any time during a
period set forth below to be greater than the ratio set forth opposite such
period below:

      Period   Ratio
Closing Date to and including September 30, 2004
  3.50 to 1.00
 
   
October 1, 2004 through March 31, 2005
  3.25 to 1.00
 
   
April 1, 2005 through September 30, 2005
  3.00 to 1.00
 
   
October 1, 2005 through March 31, 2006
  2.75 to 1.00
 
   
April 1, 2006 and thereafter
  2.50 to 1.00

SECTION 6.13. Fiscal Year. In the case of Parent and any Borrower, change its
fiscal year-end to a date other than December 31st.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in clause (b) of this
Article) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of three
Business Days in the case of such interest or five Business Days in the case of
such Fee or other amount;

(d) default shall be made in the due observance or performance by Parent or any
Subsidiary of any covenant, condition or agreement contained in Section 5.01(a),
5.05 or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Parent or any
Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in clauses (b), (c) or (d) of this Article)
and such default shall continue unremedied for a period of 15 days after notice
thereof from the Administrative Agent or any Lender to Parent;

(f) (i) Parent or any Subsidiary shall fail to pay any principal or interest,
regardless of amount, due in respect of any Material Indebtedness, when and as
the same shall become due and payable (after giving effect to any applicable
cure periods), or (ii) any other event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (ii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent or any Subsidiary, or of a substantial part of the property or
assets of Parent or any Subsidiary, under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Parent or any Subsidiary or for a substantial part of the property or assets of
Parent or any Subsidiary or (iii) the winding-up or liquidation of Parent or any
Subsidiary; and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(h) Parent or any Subsidiary shall (i) voluntarily commence any proceeding or
file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Parent or any
Subsidiary or for a substantial part of the property or assets of Parent or any
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments shall be rendered against Parent or any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of Parent or any other Subsidiary to enforce any such judgment and
such judgment either (i) is for the payment of money in an aggregate amount in
excess of $5,000,000 (excluding (A) any amount covered by independent
third-party insurance as to which the insurer shall have acknowledged, in
writing, coverage and (B) any amount for which Parent or any Subsidiary is
entitled to indemnification or reimbursement from a creditworthy third party
that has not disputed its obligation to make such indemnification or
reimbursement) or (ii) is for injunctive relief and could reasonably be expected
to result in a Material Adverse Effect;

(j) an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, could reasonably be expected to result in a Material Adverse
Effect;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby, except to the extent that any such loss of
perfection or priority results from the failure of the Collateral Agent to
maintain possession of certificates representing securities pledged under the
Guarantee and Collateral Agreement and except to the extent that such loss is
covered by a lender’s title insurance policy and the related insurer promptly
after such loss shall have acknowledged in writing that such loss is covered by
such title insurance policy;

(m) an HMO Event shall have occurred and the same shall remain unremedied for a
period of 60 days following the occurrence thereof (or such shorter period of
time, if any, as the HMO Regulator shall have imposed for the cure of such HMO
Event);

(n) an Exclusion Event shall have occurred and such Exclusion Event could
reasonably be expected to result in a Material Adverse Effect; or

(o) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Parent or any
Borrower described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Parent or any Borrower
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each Borrower, anything contained herein or in any other
Loan Document to the contrary notwithstanding.

ARTICLE VIII

Agents

(a) The Administrative Agent and the Collateral Agent.

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, the Agents
are hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Parent, any Borrower or any other
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Parent or any Subsidiary that is communicated to or obtained by the
bank serving as Administrative Agent and/or Collateral Agent or any of its
Affiliates in any capacity. Neither Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.08) or in the absence of its own
gross negligence or willful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by Parent, a Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrowers. Upon any such resignation, the Required Lenders shall
have the right, subject, if no Event of Default shall have occurred and be
continuing, to the consent of the Borrowers (not to be unreasonably withheld),
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
subject, if no Event of Default shall have occurred and be continuing, to the
consent of the Borrowers (not to be unreasonably withheld), on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrowers to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

(b) Other Agents.

None of the Lenders or other persons identified on the facing page or signature
pages of this Agreement as a “Syndication Agent” or “Documentation Agent” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to any Borrower or Parent, to it at 6800 North Dale Mabry Highway,
Suite 268, Tampa, FL 33614, Attention of Chief Executive Officer (Fax No.
(813) 290-6306) and General Counsel (Fax No. (813) 290-6210), with a copy to
(which shall not constitute notice) Kirkland & Ellis LLP at Citigroup Center,
153 East 53rd Street, New York, NY 10022, Attention of W. Brian Raftery, Esq.
(Fax No. (212) 446-4900);

(b) if to the Administrative Agent, to Wachovia Bank, National Association,
Charlotte Plaza, 201 S. College Street, CP-8, Charlotte, NC 28288-0680,
Attention: Syndication Agency Services (Fax No. (704) 383-0288); and

(c) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section or in accordance with the latest unrevoked
direction from such party given in accordance with this Section. As agreed to
among Parent, the Borrowers, the Administrative Agent and the applicable Lenders
from time to time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable person
provided from time to time by such person.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers or Parent herein and in the certificates or
other instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing Bank and shall survive the making by the
Lenders of the Loans and the issuance of Letters of Credit by the Issuing Bank,
regardless of any investigation made by the Lenders or the Issuing Bank or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower, Parent and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, Parent, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with the prior
written consent of the Administrative Agent (not to be unreasonably withheld or
delayed); provided, however, that (i) in the case of an assignment of a
Revolving Credit Commitment (other than an assignment to a Lender or an
Affiliate of a Lender), each of Parent, the Issuing Bank and the Swingline
Lender must also give its prior written consent to such assignment (which
consent shall not be unreasonably withheld or delayed) (provided, that the
consent of Parent shall not be required to any such assignment during the
continuance of any Event of Default), (ii) the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $1,000,000 (or, if less, the
entire remaining amount of such Lender’s Commitment or Loans of the relevant
Class), (iii) the parties to each such assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, and (iv) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (e) of this Section, from and after the effective date
specified in each Assignment and Acceptance, (A) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05,
as well as to any Fees accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment, Incremental Term Loan Commitment and Revolving Credit
Commitment, and the outstanding balances of its Term Loans and Revolving Loans,
in each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Parent or any
Subsidiary or the performance or observance by Parent or any Subsidiary of any
of its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Parent, the Borrowers, the Administrative Agent, the Issuing
Bank, the Collateral Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Parent, the Borrowers, the Issuing
Bank, the Collateral Agent and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section, if applicable, and, if required, the written
consent of Parent, the Swingline Lender and the Issuing Bank to such assignment
and any applicable tax forms, the Administrative Agent shall (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph.

(f) Each Lender may without the consent of Parent, any Borrower, the Swingline
Lender, the Issuing Bank or the Administrative Agent sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.14, 2.16 and 2.20 to the same extent as if they were Lenders (but,
with respect to any particular participant, to no greater extent than the Lender
that sold the participation to such participant) and (iv) Parent, the Borrowers,
the Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrowers relating to
the Loans or L/C Disbursements and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable hereunder or the amount of principal of
or the rate at which interest is payable on the Loans, extending any scheduled
principal payment date or date fixed for the payment of interest on the Loans,
increasing or extending the Commitments or releasing any Guarantor or all or any
substantial part of the Collateral).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to Parent and the Borrowers furnished to such Lender by or
on behalf of Parent or the Borrowers; provided that, prior to any such
disclosure of information designated by Parent or any Borrower as confidential,
each such assignee or participant or proposed assignee or participant shall
execute an agreement whereby such assignee or participant shall agree (subject
to customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and Parent, the option to provide to
any Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to any Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any State thereof.
In addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) with notice to, but without the prior written consent of, Parent
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by Parent and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.

(j) Neither Parent nor any Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(k) In the event that S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)), then the Issuing Bank
shall have the right, but not the obligation, at its own expense, upon notice to
such Lender and the Administrative Agent, to replace (or to request Parent and
the Borrowers to use their reasonable efforts to replace) such Lender with an
assignee (in accordance with and subject to the restrictions contained in
paragraph (b) of this Section), and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in paragraph (b) of this Section) all its interests, rights and
obligations in respect of its Revolving Credit Commitment to such assignee;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any Governmental Authority and (ii) the Issuing Bank
or such assignee, as the case may be, shall pay to such Lender in immediately
available funds on the date of such assignment the principal of and interest
accrued to the date of payment on the Loans made by such Lender hereunder and
all other amounts accrued for such Lender’s account or owed to it hereunder.

SECTION 9.05. Expenses; Indemnity. (a) The Borrowers and Parent agree, jointly
and severally, to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Swingline
Lender and the Arrangers in connection with the syndication of the credit
facilities provided for herein and the preparation and administration of this
Agreement and the other Loan Documents or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated) or incurred by
the Administrative Agent, the Collateral Agent, any Lender or any Arranger in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
or Letters of Credit issued hereunder, including the reasonable fees, charges
and disbursements of Cravath, Swaine & Moore LLP and Moore & Van Allen, PLLC,
counsel for the Administrative Agent, the Collateral Agent and the Arrangers,
and, in connection with any such enforcement or protection, the reasonable fees,
charges and disbursements of any other counsel for the Administrative Agent, the
Collateral Agent or any Lender.

(b) The Borrowers and Parent agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank, each
Arranger and each Related Party of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Credit Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by Parent or
any Subsidiary, or any Environmental Liability related in any way to Parent or
any Subsidiary; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) To the extent that Parent and the Borrowers fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined, in the manner provided below, as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the Aggregate Revolving Credit Exposure, outstanding Term Loans and unused
Commitments at the time.

(d) To the extent permitted by applicable law, neither Parent nor any Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section shall be payable on written demand
therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower or Parent against any of and all the
obligations of any Borrower or Parent now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by any Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower or Parent in any case shall entitle
any Borrower or Parent to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers, Parent and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender affected thereby, (ii) increase or extend the Commitment or decrease
or extend the date for payment of any Fees of any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of Section 2.17, the provisions of Section 9.04(j) or the provisions of this
Section or release any Guarantor (except as expressly provided in Section 9.17)
or all or any substantial part of the Collateral, without the prior written
consent of each Lender, (iv) change the provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of one Class differently from the rights of Lenders
holding Loans of any other Class without the prior written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each adversely affected Class, (v) modify the protections afforded to an SPC
pursuant to the provisions of Section 9.04(i) without the written consent of
such SPC or (vi) reduce the percentage contained in the definition of the term
“Required Lenders” without the prior written consent of each Lender (it being
understood that with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Term Loan Commitments
and Revolving Credit Commitments on the date hereof); provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender, respectively. Notwithstanding the foregoing, if
the terms of any amendment to this Agreement provide that any Class of Loans
will be repaid in full and the Commitments of such Class (if any) terminated as
a condition to the effectiveness of such amendment, then so long as the Loans
and Commitments (if any) of such Class are in fact repaid and terminated upon
the effectiveness of such amendment, such Loans and Commitments shall not be
included in the determination of the Required Lenders with respect to such
amendment.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents, the
Fee Letter and the Rollover Agreement constitute the entire contract between the
parties relative to the subject matter hereof. Any other previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of the Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Parent
and the Borrowers hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Borrower, Parent or their respective
properties in the courts of any jurisdiction.

(b) Each of Parent and the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Parent or any
Subsidiary or any of their respective obligations, (f) with the consent of
Parent or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section. For the purposes of this Section,
“Information” shall mean all information received from any Borrower or Parent
and related to any Borrower or Parent or their business, other than any such
information that was available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to its
disclosure by any Borrower or Parent; provided that, in the case of Information
received from any Borrower or Parent after the date hereof, such information is
clearly identified at the time of delivery as confidential. Information also
includes all protected health information (“PHI”), as such term is defined in 45
C.F.R. 164.501, including information that concerns an individual’s past,
present or future physical or mental health or condition, the provision of care
to the individual, or the past, present or future payment for such care, and
that directly or indirectly identifies an individual or that could reasonably be
used to identify an individual. Any person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Information as such
person would accord its own confidential information. Without limiting the
generality of the foregoing, each Lender will (i) treat all PHI as confidential,
(ii) not disseminate, disclose or otherwise use PHI in a manner inconsistent
with the Health Insurance Portability and Accountability Act Privacy Regulations
codified at 45 C.F.R. 160 et seq. (the “HIPAA Privacy Standards”), (iii) to the
extent required by the HIPAA Privacy Standards, make PHI available to Parent
and/or an individual for review and amendment according to HIPAA Privacy
Standards, comply with applicable auditing and reporting requirements regarding
the improper use or disclosure of PHI, and require agents or subcontractors who
receive PHI to comply with the HIPAA Privacy Standards, and (iv) in accordance
with the HIPAA Privacy Standards and as mutually agreed by each Lender and
Parent, retain, destroy or return to Parent records that contain PHI.

SECTION 9.17. Release of Subsidiary Loan Parties and Collateral.
(a) Notwithstanding any contrary provision herein or in any other Loan Document,
if Parent shall request the release under any Security Document of any
Subsidiary (other than a Borrower) or any Collateral to be sold or otherwise
disposed of (including through the sale or disposition of any Subsidiary (other
than a Borrower) owning any such Subsidiary or Collateral) to a Person other
than Parent or a Subsidiary in a transaction permitted under the terms of this
Agreement and shall deliver to the Collateral Agent a certificate to the effect
that such sale or other disposition and the application of the proceeds thereof
will comply with the terms of this Agreement, the Collateral Agent, if satisfied
that the applicable certificate is correct, shall, without the consent of any
Lender, execute and deliver all such instruments, releases, financing statements
or other agreements, and take all such further actions, as shall be necessary to
effectuate the release of such Subsidiary or such Collateral substantially
simultaneously with or at any time after the completion of such sale or other
disposition. Any such release shall be without recourse to, or representation or
warranty by, the Collateral Agent and shall not require the consent of any
Lender.

(b) Notwithstanding any contrary provision herein or in any other Loan Document,
if Harmony Behavioral Health, Inc. (or any successor thereto, “HBH”) becomes an
HMO Subsidiary or an Insurance Subsidiary, HBH and Harmony Health Behavioral
Health IPA, Inc. (“IPA”) shall immediately cease to be Loan Parties hereunder
and under the Loan Documents and the Collateral Agent shall execute and deliver
all such instruments, releases, financing statements or other agreements, and
take all such further actions, as shall be necessary to effectuate the release
of HBH and IPA substantially simultaneously with or at any time after the time
at which HBH becomes an HMO Subsidiary or an Insurance Subsidiary. Any such
release shall be without recourse to, or representation or warranty by, the
Collateral Agent and shall not require the consent of any Lender.

(c) Without limiting the provisions of Section 9.05, Parent and the Borrowers
shall reimburse the Collateral Agent for all costs and expenses, including
attorneys’ fees and disbursements, incurred by it in connection with any action
contemplated by this Section.

SECTION 9.18. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Parent and the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies Parent and
each Borrower, which information includes the name, address and tax
identification number of Parent and each Borrower and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
Parent and each Borrower in accordance with the USA Patriot Act.

[remainder of page intentionally left blank]

5

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWERS:

      WCG HEALTH MANAGEMENT, INC.

 
    by

 
   
 
   
 
   
 
  Name:
 
   
 
   
 
   
 
  Title:

      THE WELLCARE MANAGEMENT GROUP, INC.,

 
    by

 
   
 
   
 
   
 
  Name:
 
   
 
   
 
   
 
  Title:

      COMPREHENSIVE HEALTH MANAGEMENT, INC.,

 
    by

 
   
 
   
 
   
 
  Name:
 
   
 
   
 
   
 
  Title:

PARENT:

      WELLCARE HEALTH PLANS, INC. (formerly known as WELLCARE HOLDINGS, LLC),

 
    By

 
   
 
   
 
   
 
  Name:
 
   
 
   
 
   
 
  Title:

6

AGENTS AND LENDERS:

      WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent, Collateral Agent, Swingline Lender and Issuing Bank,

 
    By

 
   
 
   
 
   
 
  Name:
 
   
 
   
 
   
 
  Title:
 
   

7

          SIGNATURE PAGE TO WELLCARE
   
 
        HOLDINGS, LLC, ET AL. CREDIT
   
 
        AGREEMENT DATED AS OF MAY 13,
   
 
       
2004
 
 

 
       
Name of Institution:
 
 

 
       
by
 
 

 
       
 
  Name:  

 
       
 
  Title:  


8